              Case 18-16248-MAM         Doc 163     Filed 10/08/18    Page 1 of 112



                          UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF FLORIDA
                              WEST PALM BEACH DIVISION
IN RE:
                                                             Case No. 18-16248-MAM
         CHANCE & ANTHEM, LLC,
                                                             Chapter 7
                  Debtor.
_______________________________________/


 MOTION FOR SANCTIONS AGAINST CHAPTER 7 TRUSTEE AND ITS COUNSEL


         COMES NOW Jeffrey M. Siskind (“Movant”), and requests that the Court impose

sanctions against the Chapter 7 Trustee and its counsel for the making of intentional

misrepresentations to the Court, and states:

         1.     In two separate papers which were filed in this case, the Chapter 7 Trustee, by and

through its counsel, stated that Movant admitted during the 341 Meeting of Creditors that it

commingled the Debtor’s assets in Movant’s attorney trust account, which statements were false

and were intentionally made to intimidate and harm Movant.

         2.     These false statements appeared in paragraph no. 4 of Docket Entry No. 113,

entitled Chapter 7 trustee’s Omibus Response to Objections to Retention of Ex-Parte Application

of Accountant filed by Jeffrey M. Siskind [ECF No. 99 & 100], filed August 3, 2018 (attached as

“Exhibit A”), and in paragraph no. 2 of Docket Entry No. 139, entitled Chapter 7 trustee’s

response in Opposition to Emergency Motion for Protective Order Prohibiting release of

Confidential Client Financial Information [ECF No. 121], filed August 24, 2018. (attached as

“Exhibit B”).

         3.     Notwithstanding the breadth of protection under Florida’s expansive litigation

privilege, there is no privilege or protection afforded to one who or on whose behalf intentional
            Case 18-16248-MAM           Doc 163     Filed 10/08/18     Page 2 of 112



misrepresentations which violate the duty of candor to the tribunal are made, as here.

       4.      In this matter, as demonstrated by the attached docket entries wherein the Chapter

7 Trustee, by and through its counsel, made representations which are disproved by the transcript

of the 341 Meeting of Creditors (filed at Docket Entry No. 139, and attached hereto as “Exhibit

C”), and which instead evidence Movant’s exculpatory testimony.

       WHEREFORE, Movant requests the imposition of sanctions against the Chapter 7

Trustee and its counsel, as follows; the striking of each paper in which the said intentional

misrepresentations were made and an admonishment of both the Chapter 7 trustee and its

counsel.


                                              SISKIND LEGAL

                                              ___/s/ Jeffrey M. Siskind___
                                              Jeffrey M. Siskind, Esquire
                                              FBN 138746
                                              3465 Santa Barbara Drive
                                              Wellington, FL 33414
                                              TEL (561) 791-9565
                                              FAX (561) 791-9581
                                              Email: jeffsiskind@msn.com



                                 CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true copy of the foregoing paper will be served upon the
filing hereof on all parties registered on CM/ECF, listed below, this 8th day of October, 2018 and
by U.S. Mail upon unregistered parties shown on the attached official mailing matrix.


                                              ___/s/ Jeffrey M. Siskind___
                                              Jeffrey M. Siskind, Esquire
                                              FBN 138746
             Case 18-16248-MAM           Doc 163        Filed 10/08/18   Page 3 of 112



18-16248-MAM Notice will be electronically mailed to:

Robert C Furr
danderson@furrcohen.com, rcf@trustesolutions.net

John H Genovese, Esq on behalf of Trustee Robert C Furr
jgenovese@gjb-law.com, hburke@gjb-law.com;gjbecf@gjb-
law.com;gjbecf@ecf.courtdrive.com;jzamora@gjb-law.com

Steven S Newburgh on behalf of Creditor 3485 Lago De Talavera Trust
snewburgh@mclaughlinstern.com,
ssn@newburghlaw.net;mgarcia@mclaughlinstern.com;bgonzalez@mclaughlinstern.com;nsolomon@mclaug
hlinstern.com;vrhaburn@mclaughlinstern.com

Steven S Newburgh on behalf of Creditor Carl Stone
snewburgh@mclaughlinstern.com,
ssn@newburghlaw.net;mgarcia@mclaughlinstern.com;bgonzalez@mclaughlinstern.com;nsolomon@mclaug
hlinstern.com;vrhaburn@mclaughlinstern.com

Steven S Newburgh on behalf of Creditor Christopher George
snewburgh@mclaughlinstern.com,
ssn@newburghlaw.net;mgarcia@mclaughlinstern.com;bgonzalez@mclaughlinstern.com;nsolomon@mclaug
hlinstern.com;vrhaburn@mclaughlinstern.com

Steven S Newburgh on behalf of Creditor David Fiore
snewburgh@mclaughlinstern.com,
ssn@newburghlaw.net;mgarcia@mclaughlinstern.com;bgonzalez@mclaughlinstern.com;nsolomon@mclaug
hlinstern.com;vrhaburn@mclaughlinstern.com

Steven S Newburgh on behalf of Creditor Dianna George
snewburgh@mclaughlinstern.com,
ssn@newburghlaw.net;mgarcia@mclaughlinstern.com;bgonzalez@mclaughlinstern.com;nsolomon@mclaug
hlinstern.com;vrhaburn@mclaughlinstern.com

Steven S Newburgh on behalf of Creditor Frederick Volkwein
snewburgh@mclaughlinstern.com,
ssn@newburghlaw.net;mgarcia@mclaughlinstern.com;bgonzalez@mclaughlinstern.com;nsolomon@mclaug
hlinstern.com;vrhaburn@mclaughlinstern.com

Steven S Newburgh on behalf of Other Professional George W. Liebmann
snewburgh@mclaughlinstern.com,
ssn@newburghlaw.net;mgarcia@mclaughlinstern.com;bgonzalez@mclaughlinstern.com;nsolomon@mclaug
hlinstern.com;vrhaburn@mclaughlinstern.com

Office of the US Trustee
USTPRegion21.MM.ECF@usdoj.gov
              Case 18-16248-MAM             Doc 163       Filed 10/08/18   Page 4 of 112




Jeffrey M Siskind on behalf of Debtor Chance & Anthem, LLC
jeffsiskind@msn.com, jmsesq500@gmail.com

Jeffrey M Siskind on behalf of Interested Party Jeffrey M Siskind
jeffsiskind@msn.com, jmsesq500@gmail.com

Jesus M Suarez on behalf of Trustee Robert C Furr
jsuarez@gjb-law.com, gjbecf@gjb-law.com;chopkins@gjb-law.com;jzamora@gjb-law.com;ecastellanos@gjb-
law.com;gjbecf@ecf.courtdrive.com

Stuart A Young, Esq on behalf of Creditor 27120 Ocean Gateway, LLC
syoung@ybplaw.com

Stuart A Young, Esq on behalf of Creditor Alan Bias
syoung@ybplaw.com

18-16248-MAM Notice will not be electronically mailed to:

Alan Barbee
GlassRatner Advisory & Capital Group
1400 Centrepark Blvd #860
West Palm Beach, FL 33401

Robert Grossbart on behalf of Creditor David Fiore
Grossbart, Portney & Rosenberg
One N. Charles Street.
Suite 1214
Baltimore, MD 21201

Robert Grossbart on behalf of Creditor Frederick Volkwein
Grossbart, Portney & Rosenberg
One N. Charles Street.
Suite 1214
Baltimore, MD 21201

Richard P. Zaretsky on behalf of Creditor Sarenil Associates
1615 Forum Pl #3-A
West Palm Beach, FL 33401

Richard P. Zaretsky on behalf of Creditor Frederick Volkwein
1615 Forum Pl #3-A
West Palm Beach, FL 33401
Case 18-16248-MAM   Doc 163   Filed 10/08/18   Page 5 of 112




                EXHIBIT A
Case 18-16248-MAM   Doc 163   Filed 10/08/18   Page 6 of 112
Case 18-16248-MAM   Doc 163   Filed 10/08/18   Page 7 of 112
Case 18-16248-MAM   Doc 163   Filed 10/08/18   Page 8 of 112
Case 18-16248-MAM   Doc 163   Filed 10/08/18   Page 9 of 112
Case 18-16248-MAM   Doc 163   Filed 10/08/18   Page 10 of 112
Case 18-16248-MAM   Doc 163   Filed 10/08/18   Page 11 of 112
Case 18-16248-MAM   Doc 163   Filed 10/08/18   Page 12 of 112
Case 18-16248-MAM   Doc 163   Filed 10/08/18   Page 13 of 112




                    EXHIBIT B
              Case
               Case18-16248-MAM
                    18-16248-MAM Doc
                                  Doc163
                                      139 Filed
                                           Filed10/08/18
                                                 08/24/18 Page
                                                           Page14
                                                                1 of 56
                                                                     112



                          UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF FLORIDA
                              WEST PALM BEACH DIVISION
                                  www.flsb.uscourts.gov

In re:                                                      Case No. 18-16248-BKC-MAM

CHANCE & ANTHEM, LLC,                                       Chapter 7

         Debtor.
                                         /

         CHAPTER 7 TRUSTEE’S RESPONSE IN OPPOSITION TO
 EMERGENCY MOTION FOR PROTECTIVE ORDER PROHIBITING RELEASE OF
     CONFIDENTIAL CLIENT FINANCIAL INFORMATION [ECF NO. 121]

         ROBERT C. FURR, the Chapter 7 Trustee for the above-styled Debtor, Chance &

Anthem, LLC (the “Debtor”), files his Response to the Emergency Motion for Protective Order

Prohibiting the Release of Confidential Client Financial Information [ECF No. 121] (the

“Motion”), filed by Jeffrey Siskind, and says:

                                             Introduction

         1.     The Debtor purports to have been in the medical cannabis business (perhaps

among others) through its alleged ownership of CannaMed Pharmaceuticals, LLC

(“CannaMed”). Mr. Siskind has valued the Debtor’s purported interest CannaMed at over $28

million. [ECF No. 24]. Yet, on the Petition Date, the Debtor only had $48 in its checking

account and approximately $150 worth of office equipment. Id. To date, Mr. Siskind has failed

to provide any meaningful information to substantiate the value of the Debtor’s alleged interest

in CannaMed, or provide a single piece of evidence to suggest that the Debtor was anything

more than an artifice designed to enrich Jeffrey Siskind.

         2.     On June 9, 2018, the Trustee conducted and adjourned, without objection, a

Section 341 Meeting of Creditors in this case. Mr. Siskind appeared to testify on behalf of the
              Case
               Case18-16248-MAM
                    18-16248-MAM Doc
                                  Doc163
                                      139 Filed
                                           Filed10/08/18
                                                 08/24/18 Page
                                                           Page15
                                                                2 of 56
                                                                     112




Debtor. Mr. Siskind was generally evasive, claiming not to recall the source or use of many of

the Debtor’s assets and liabilities. Mr. Siskind claimed not to posses any records of the Debtor,

despite being its former counsel and sole control person. Perhaps most troubling, Mr. Siskind

admitted to commingling Debtor assets in his attorney trust account and under the purported

auspices of a “transfer account.”

       3.       Mr. Siskind also claimed that all pertinent records and trust account ledgers had

been stolen by a rogue paralegal. See 07/09/18 341 Hr’g Trans., a copy of which is annexed

hereto as Exhibit “A” (“341 Trans.”) at pp. 11:18-24; 12:1-9; 27:8-14.

       4.       Accordingly, it is necessary for the Trustee to reconstruct the trust account

records to evaluate whether the Debtor has any claims that arise form transactions involving Mr.

Siskind’s trust account. The Debtor allegedly had only one single bank account at JP Morgan

Chase (the “Debtor Account”).       See Schedule A at ECF Nos. 11, 59.      Nonetheless, Siskind

testified to utilizing his trust account for transactions involving the Debtor in at least three

separate instances where the proceeds of said transactions cannot be reconciled with banks

statements.

       5.       The first instance relates to a mortgage owned by the Debtor that Siskind sold to

his business associate Frank Zokaites for $25,000 on October 12, 2017. This transaction was not

disclosed in the Debtor’s Statement of Financial affairs. See ECF No. 11. Nonetheless, when

Mr. Siskind was asked about this transaction at the Debtor’s 341 meeting, he testified that

monies generated from the sale were deposited in his law firm through a “transfer account.”

Yet, those cannot be reconciled with a contemporaneous transfer from the trust account to the

Debtor’s Bank Account. See 341 Trans. at pp. 16:23-18:9.




                                                2
Case
 Case18-16248-MAM
      18-16248-MAM Doc
                    Doc163
                        139 Filed
                             Filed10/08/18
                                   08/24/18 Page
                                             Page16
                                                  3 of 56
                                                       112




  Q.    What consideration did Chance & Anthem receive for the sale of that note
        and mortgage, if any?

  A.    The tot -- Frank Zakitis who bought that note and mortgage, is that what
        you mean?

  Q.    Yes.

  A.    Received, I believe, a total of $25,000.

  Q.    Who received $25,000?

  A.    I'm thinking that it went into the law firm, yeah.

  Q.    So when you sold Chance & Anthem's $25,000 mortgage and promissory
        note, Frank Zakitis paid your law firm $25,000?

  A.    Well, I'm certain that he paid the 25 -- well, not a hundred percent certain
        of the amount, but approximately $25,000, and I believe they all went
        through a transfer account into my law firm.

  Q.    Okay.

  MR. FURR:

  Q.    What's a "transfer account"?

  THE WITNESS:

  A:    It's just an account that was set up to handle transactions between the law
        firm and Frank Zakitis.

  Q.    And is that a separate account?

  A.    Yeah.
  Q.    And where is that account located?

  A.    PNC Bank.

  Q.    What's the name of the account?

  A.    Siskind Legal Services, LLC.




                                  3
             Case
              Case18-16248-MAM
                   18-16248-MAM Doc
                                 Doc163
                                     139 Filed
                                          Filed10/08/18
                                                08/24/18 Page
                                                          Page17
                                                               4 of 56
                                                                    112




               Q:      And it's only used to transfer monies between your law firm and other
                       parties?

               A:      That's why it originally existed. Frank Zakitis is located in Pittsburgh, and
                       when he would pay bills, he would pay them at PNC. He kept the
                       account at PNC down here.
               Q:      And that PNC account, is that still open?

               A.      Yeah.

       6.      Mr. Siskind also testified that money purportedly invested by Carl Stone in the

Debtor was deposited in his attorney trust account. Again, those funds cannot be reconciled with

a corresponding deposit in the Debtor Bank Account. 341 Trans. at p. 19:2-15 (emphasis

supplied).

               Q:      Who were those private lenders?

               A:      I believe one member was Richard Niff, and another one was Carl Stone
                       and/or David Fiore.

               Q.      Were monies from Richard Niff and David Fiore deposited into Chance &
                       Anthem's bank account at J.P. Morgan?

               A.      I don't believe so, no.

               Q.      All right. Where were those monies funded from for that purchase?

               A.      Oh, I think one was. Yeah, I think Mr. Neff's money did go through the
                       Chance & Anthem account. Don't hold me to that, but I'm pretty sure
                       that's where that, and then Carl Stone's money was deposited into my
                       attorney trust account.

       7.      Mr. Siskind also testified that money purportedly invested by Mr. Volkwein in the

Debtor was also deposited in his attorney trust account. And yet again, those funds cannot be

reconciled with a corresponding deposit in the Debtor Bank Account. 341 Trans. at p. 25:2-25

(emphasis supplied).

               Q:      And how much money did Mr. Volkwein lend to Chance & Anthem?




                                                 4
            Case
             Case18-16248-MAM
                  18-16248-MAM Doc
                                Doc163
                                    139 Filed
                                         Filed10/08/18
                                               08/24/18 Page
                                                         Page18
                                                              5 of 56
                                                                   112




               A.      Well, according to my records $500,000.

               Q.      All right, and how was that loan documented?

               A.      I don't remember. I remember that I have a or had a power of attorney
                       from Mr. Volkwein. Those funds came from properties that he sold at
                       some point, which my firm handled the sale transaction of.

               Q.      And where were the funds loaned by Mr. Volkwein deposited?

               A.      I don't recall. I imagine they ran through my trust account, since we
                       did the closing. Well, we didn't do the closing, but we represented him in
                       the closing of the sale of properties he had in West Palm Beach.

               Q.      And you represented him in the loan that he made to Chance & Anthem?

               A.      No, I don't believe so.

               Q.      Was he represented by anyone in connection with the loan he made to
                       Chance & Anthem?

               A.      No.

               Q.      What were the terms of the loan he made to Chance & Anthem?

               A.      I don't remember.

       8.      Finally, Siskind testified that his attorney trust account bank records were used by

him to prepare reconciliations of transactions involving the Debtor.           The reconciliations,

however, are now missing and Siskind has no ability to produce contemporaneous records to

identify these transactions.

               Q.      And what were Mr. Volkwein's $500,000 used for?

               A.      I don't recall. At some point the history of his interest, I provided him
                       with paperwork on that, but beyond that you'd have to ask him.

               Q.      What paperwork did you provide him?

               A.      Just a disbursement sheet as to where his money was used.




                                                 5
Case
 Case18-16248-MAM
      18-16248-MAM Doc
                    Doc163
                        139 Filed
                             Filed10/08/18
                                   08/24/18 Page
                                             Page19
                                                  6 of 56
                                                       112




  Q.    How was that disbursement sheet generated?

  A.    By hand by me.

  Q.    And what documents would you have reviewed to generate that
        disbursement sheet?

  A.    It was more or less a ledger that I kept on him that I would update from
        time to time.

  Q.    What documents would you use to create that ledger?

  A.    Just my bank records at the time.

  Q.    The bank records of Chance & Anthem?

  A.    I don't remember whether I ever utilized Chance & Anthem's records to
        facilitate that report, no.

  Q.    Would those have been your trust account records?

  A.    Some would have been, yeah.

  Q.    All right. So other than your trust account records and Chance & Anthem
        records, if at all, what other records would you have reviewed to create
        that ledger?

  A.    I don't remember what bank account records, were involved in the review,
        but the one-page report that I gave was accurate.

  Q.    Whatever happened to that ledger?

  A.    It was with the books and records that were in my files when we vacated
        the office at 525 South Flagler.

  Q.    Those are the ones that you've testified Mr. Gibson took possession of?

  A.    I believe he removed them, yes.

  Q.    Have you filed a police report for the 16 missing files?

  A.    No, I didn't think the police report would be availing, because I did give
        him permission to take all of the dead files, and the understanding was the




                                  6
             Case
              Case18-16248-MAM
                   18-16248-MAM Doc
                                 Doc163
                                     139 Filed
                                          Filed10/08/18
                                                08/24/18 Page
                                                          Page20
                                                               7 of 56
                                                                    112




                       live files would come out to the project house in Santa Barbara, and the
                       dead files, rather than discard them, he would remove and keep in his
                       garage at his house.

       9.      In the Motion, Siskind protests that his attorney trust account records should be

protected from production because the release of this information is “contrary to and violates the

confidentiality and reasonably expected protection of proprietary information afforded to the

undersigned’s legal clients by virtue of the attorney-client relationship.” Motion at ¶3.

       10.     As a threshold matter this argument should be viewed in the light of the

fundamental principle that “the party invoking the privilege has the burden of establishing the

existence of the attorney-client relationship and the confidential nature of the communication.”

In re Grand Jury Proceedings (Freeman), 708 F.2d 1571, 1575 (11th Cir.1983), citing United

States v. Kelly, 569 F.2d 928, 938 (5th Cir.) cert. denied 439 U.S. 829, 99 S.Ct. 105, 58 L.Ed.2d

123 (1978).     Mr. Siskind fails to make either show.          And he cannot.       There are no

communications between Mr. Siskind and any of his alleged clients.

       11.     Additionally, the fact that transfers occurred in and out of a bank account is not a

fact protected by the attorney-client privilege. See, Upjohn Co. v. United States, 449 U.S. 383,

395, 101 S. Ct. 677, 685, 66 L. Ed. 2d 584 (1981)(the attorney-client privilege only protects

disclosure of communications; it does not protect disclosure of the underlying facts by those who

communicated with the attorney).

       12.     Additionally, the Trustee’s forensic accountants have identified the following

transactions that require additional review of the trust account records including (1) a cash

deposit in the amount of $725,000 on October 22, 2015; (2) numerous deposits from the trust

account into the Debtor’s Bank Account totaling over $200,000; (3) a check from the Debtor’s




                                                 7
             Case
              Case18-16248-MAM
                   18-16248-MAM Doc
                                 Doc163
                                     139 Filed
                                          Filed10/08/18
                                                08/24/18 Page
                                                          Page21
                                                               8 of 56
                                                                    112




Bank Account in the amount of $5,000 to the trust account; and (4) a $750,000 deposit on

October 6, 2015 into the Debtors account, of a cashier’s check issued by Wells Fargo Bank NA

that indicates Jeffrey Siskind is the remitter.

       13.     The Trustee is entitled to examine the providence of these deposits, including the

source of funds originating from the trust account trust account and the disposition of assets Mr.

Siskind has testified were deposited in his trust account but belonged to the Debtor. Also, there

are additional numerous cash withdrawals and deposits in and out of the Debtor’s Bank Account

that remain unreconciled.

       14.     The Trustee’s counsel attempted to confer with Mr. Siskind regarding the relief

sought in his Motion in order to devise an appropriate protocol to review the subject records.

The Trustee is not, however, required to accept Mr. Siskind’s representations as to the nature and

extent of the transactions involving his trust account. A copy of the communication is annexed

as Exhibit “B”.

       WHEREFORE, the Trustee respectfully requests the Court deny the Motion, and for

such other and further relief as the Court deems necessary and appropriate.

Respectfully submitted this 24th day of August, 2018.

                                       GENOVESE JOBLOVE & BATTISTA, P.A.
                                       Attorneys for Chapter 7 Trustee Robert C. Furr
                                       100 S.E. Second Street, 44th Floor
                                       Miami, Floirda 33131
                                       Telephone: (305) 349-2300
                                       Telecopier: (305) 349-2310

                                       By: /s/ Jesus M. Suarez
                                                Jesus M. Suarez, Esq.
                                                Florida Bar No. 60086
                                               jsuarez@gjb-law.com




                                                  8
           Case
            Case18-16248-MAM
                 18-16248-MAM Doc
                               Doc163
                                   139 Filed
                                        Filed10/08/18
                                              08/24/18 Page
                                                        Page22
                                                             9 of 56
                                                                  112




                             CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing was served via

CM/ECF Notification to all parties registered to receive electronic notice and/or U.S. Mail as

indicated on the attached Service List on August 24, 2018.


                                                      /s Jesus M. Suarez           .
                                                     Jesus M. Suarez, Esq.



                                     SERVICE LIST



Parties to receive electronic notice via CM/ECF

Robert C Furr
danderson@furrcohen.com, rcf@trustesolutions.net

John H Genovese, Esq on behalf of Trustee Robert C Furr
jgenovese@gjb-law.com, hburke@gjb-law.com;gjbecf@gjb-
law.com;gjbecf@ecf.courtdrive.com;jzamora@gjb-law.com

Steven S. Newburgh: snewburgh@mclaughlinstern.com

Office of the US Trustee: USTPRegion21.MM.ECF@usdoj.gov

Jeffrey M Siskind on behalf of Debtor Chance & Anthem, LLC
jeffsiskind@msn.com, jmsesq500@gmail.com

Jeffrey M Siskind on behalf of Interested Party Jeffrey M Siskind
jeffsiskind@msn.com, jmsesq500@gmail.com

Jesus M Suarez on behalf of Trustee Robert C Furr
jsuarez@gjb-law.com, gjbecf@gjb-law.com;chopkins@gjb-law.com;jzamora@gjb-
law.com;ecastellanos@gjb-law.com;gjbecf@ecf.courtdrive.com




                                               9
           Case
           Case18-16248-MAM
                18-16248-MAM Doc
                             Doc163
                                 139 Filed
                                     Filed10/08/18
                                           08/24/18 Page
                                                    Page23
                                                         10of
                                                           of112
                                                              56




Parties to receive notice via U.S. Mail

Alan Barbee
1400 Centrepark Blvd #860
West Palm Beach, FL 33401

Robert Grossbart on behalf of Creditor David Fiore
Grossbart, Portney & Rosenberg
One N. Charles Street.
Suite 1214
Baltimore, MD 21201




                                              10
Case
Case18-16248-MAM
     18-16248-MAM Doc
                  Doc163
                      139 Filed
                          Filed10/08/18
                                08/24/18 Page
                                         Page24
                                              11of
                                                of112
                                                   56




             EXHIBIT “A”




                         11
        Case
        Case18-16248-MAM
             18-16248-MAM Doc
                          Doc163
                              139 Filed
                                  Filed10/08/18
                                        08/24/18 Page
                                                 Page25
                                                      12of
                                                        of112
                                                           56


                                                                Page 1
 1                 UNITED STATES BANKRUPTCY COURT
                    SOUTHERN DISTRICT OF FLORIDA
 2
 3
     IN RE:                      CASE NO. 18-16248-MAM
 4
      CHANCE & ANTHEM, LLC
 5
                   Debtor.
 6   ________________________________/
 7
 8                     341 MEETING OF CREDITORS
 9                           July 9, 2018
10            The above-entitled cause came on for a Section
11   341 Meeting of Creditors before ROBERT FURR, one of the
12   trustees in the UNITED STATES BANKRUPTCY COURT, in and for
13   the SOUTHERN DISTRICT OF FLORIDA, at 1515 North Flagler
14   Dr., West Palm Beach, Palm Beach County, Florida on July
15   9, 2018, commencing at or about 8:30 a.m., and the
16   following proceedings were had.
17
18
19
20
21            Transcribed from a digital recording by:
                    Cheryl L. Jenkins, RPR, RMR
22
23
24
25


               OUELLETTE & MAULDIN COURT REPORTERS, INC.
                             (305) 358-8875
        Case
        Case18-16248-MAM
             18-16248-MAM Doc
                          Doc163
                              139 Filed
                                  Filed10/08/18
                                        08/24/18 Page
                                                 Page26
                                                      13of
                                                        of112
                                                           56


                                                                Page 2

 1
 2                                  APPEARANCES:
 3
                              ROBERT FURR, Trustee
 4
 5                    GENOVESE JOBLOVE & BATTISTA, by
                          JESUS M. SUAREZ, Esquire
 6                       On behalf of the Trustee
 7
                             TRENT SWIFT, Esquire
 8                        On behalf of Richard Niff
 9
                            MAX ARESTY, Esquire
10                    On behalf of Frederick Volkwein
11
                          SOFIYE WILLIAMS, Esquire
12                         On behalf of Carl Stone
13                              - - - - - - -
14
15                 WITNESS
     Jeffrey Siskind                              Page
16     Examination by Mr. Furr                      3
       Examination by Mr. Suarez                   11
17     Examination by Mr. Swift                    31
       Examination by Mr. Aresty                   33
18     Examination by Mr. Williams                 37
19
20
21
22
23
24
25

               OUELLETTE & MAULDIN COURT REPORTERS, INC.
                             (305) 358-8875
        Case
        Case18-16248-MAM
             18-16248-MAM Doc
                          Doc163
                              139 Filed
                                  Filed10/08/18
                                        08/24/18 Page
                                                 Page27
                                                      14of
                                                        of112
                                                           56


                                                                  Page 3
 1                     MR. FURR:   Trustee calls Case
 2   Number 18-16248, Chance & Anthem, LLC.
 3                     MR. SISKIND:    Do you want me on this side,
 4   Robert?
 5                     MR. FURR:   Right there is fine.
 6                     Please raise your right hand.
 7                     Do you swear to tell the truth, the whole
 8   truth and nothing but the truth?
 9                     MR. SISKIND:    I do.
10   Thereupon,
11                             JEFFREY SISKIND,
12   having been first duly sworn, was examined and testified
13   as follows:
14                     MR. FURR:   For the record I've verified
15   Mr. Siskind's address, and identity and will return it
16   back to him, and I also know him.
17                              EXAMINATION
18   BY MR. FURR:
19             Q.      Please state your name.
20             A.      Jeffrey Mark Siskind.
21             Q.      Mr. Siskind, what's your position with
22   Chance & Anthem?
23             A.      I was the managing member.
24             Q.      Did you file this bankruptcy up in Baltimore
25   originally?


                    OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                  (305) 358-8875
        Case
        Case18-16248-MAM
             18-16248-MAM Doc
                          Doc163
                              139 Filed
                                  Filed10/08/18
                                        08/24/18 Page
                                                 Page28
                                                      15of
                                                        of112
                                                           56


                                                                    Page 4
 1             A.      In Maryland, yes.
 2             Q.      In Maryland.    Are you still the managing
 3   member?
 4             A.      Well, that's a legal question.     I guess you
 5   could answer it better than I can.        I was the last
 6   managing member.
 7             Q.      Okay.   No one -- you didn't resign?
 8             A.      No, I did not.
 9             Q.      In Baltimore you filed the petition, and
10   when you signed the petition, did you sign it?
11             A.      Yes.
12             Q.      As the managing member?
13             A.      Either as that or counsel to the ---
14             Q.      Okay.   I just see your signature on there on
15   February the 12th, 2018.       That's your signature?
16             A.      Well, the petition had my signature.
17             Q.      Let me just show you, make sure you
18   understand.
19             A.      Yes.
20             Q.      The one right there.    Okay, and the
21   information in the original petition, summary of assets,
22   schedules of assets, were those true and correct?
23             A.      To the best of my knowledge at the time,
24   yes.
25             Q.      Do you wish to make any amendments to those


                    OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                  (305) 358-8875
        Case
        Case18-16248-MAM
             18-16248-MAM Doc
                          Doc163
                              139 Filed
                                  Filed10/08/18
                                        08/24/18 Page
                                                 Page29
                                                      16of
                                                        of112
                                                           56


                                                                Page 5
 1   schedules?
 2           A.       We're going to make amendments, yes.
 3           Q.       Okay, and you say "we", does that mean
 4   somebody else with you?
 5           A.       The company "we".   I should say I.
 6           Q.       Right.   Can you tell me when Chance & Anthem
 7   was formed?
 8           A.       No, I don't remember when it was formed, but
 9   it's on the SunBiz site.
10          Q.       Okay, and did you form it?
11          A.       Yes.
12          Q.       So what in these schedules is inaccurate
13   that you listed on the original schedules, petition and
14   statement of financial affairs, or are you going add more
15   information to it?
16          A.       We're going to add information, but I
17   remember that there was a date that was incorrect as to
18   when we vacated a property in Maryland that the company
19   was utilizing.
20          Q.       All right.   Has Chance & Anthem ever filed
21   tax returns?
22          A.       No, it never made any money.
23          Q.       I didn't ask that.    I said, did it ever file
24   tax returns --
25          A.       No.


                  OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                (305) 358-8875
        Case
        Case18-16248-MAM
             18-16248-MAM Doc
                          Doc163
                              139 Filed
                                  Filed10/08/18
                                        08/24/18 Page
                                                 Page30
                                                      17of
                                                        of112
                                                           56


                                                                  Page 6
 1           Q.      -- and you should know.
 2                   Okay.    There was a tax return -- there was a
 3   significant claim filed, one claim filed in the case so
 4   far by Del Marva Power in Carney's Point, New Jersey.         It
 5   looks like a power company.
 6           A.      Correct.
 7           Q.      And this is an electric bill for property at
 8   27120 Ocean Gateway, or Gtwy, in Hebron, Maryland.         Can
 9   you tell me, are you familiar with that address?
10          A.       Certainly.
11          Q.       And what is that, what building or property
12   is located there?
13          A.       There is a 47,000-square foot building,
14   approximately, located on just under seven acres, which
15   the company had a lease purchase agreement --
16          Q.       Okay.
17          A.       -- on.
18          Q.       And who are they lease purchasing it from?
19          A.       27120 Ocean Gateway, LLC.
20          Q.       Who owns that company, that was Ocean
21   Gateway company you just mentioned?
22          A.       That company is owned by a fellow by the
23   name of Alan Bias.
24          Q.       How do you spell Mr. Bias' last name?
25          A.       B-i-a-s.


                  OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                (305) 358-8875
        Case
        Case18-16248-MAM
             18-16248-MAM Doc
                          Doc163
                              139 Filed
                                  Filed10/08/18
                                        08/24/18 Page
                                                 Page31
                                                      18of
                                                        of112
                                                           56


                                                                   Page 7
 1             Q.      And who is Mr. Bias, do you know him?
 2             A.      Yes.
 3             Q.      Business associate of yours?
 4             A.      No, except for that deal.
 5             Q.      Okay.   A total third party?
 6             A.      Yes, arm's length third party.
 7             Q.      And then was there actually a written lease
 8   for that?
 9             A.      There was a lease option agreement, yes.
10             Q.      And do you have a copy of that lease option
11   agreement?
12             A.      I don't know if I still have a copy, but I'm
13   sure that Mr. Bias would be more than willing to give it
14   to you.
15             Q.      And can you tell me the terms of the lease
16   option agreement?
17             A.      I think it was monthly payments of about
18   7,361, if my memory serves me correctly, and then there
19   was an option for a buyout at, I think it was 700,000.          It
20   might have been 750,000.
21             Q.      And did you pay a down payment on that lease
22   option when you signed it?        I assume you signed it on
23   behalf of Chance & Anthem?
24             A.      Yes.
25             Q.      So when you signed it, did you put down


                    OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                  (305) 358-8875
        Case
        Case18-16248-MAM
             18-16248-MAM Doc
                          Doc163
                              139 Filed
                                  Filed10/08/18
                                        08/24/18 Page
                                                 Page32
                                                      19of
                                                        of112
                                                           56


                                                                  Page 8
 1   $100,000, 50,000, or some amount of money as a deposit?
 2            A.       I think we put down $300,000 when the
 3   building was purchased.
 4            Q.       Okay.    So was the building actually in the
 5   name of Chance & Anthem?
 6            A.       Never.
 7            Q.       So it wasn't purchased?
 8            A.       The building was purchased by 27120 Ocean
 9   Gateway, LLC from a company, a gas company up there that
10   owned it.
11            Q.       Okay, and so ---
12            A.       Wait a minute.    If my memory serves me
13   correctly, that's the way it was structured.
14            Q.       Okay, and so you put the $300,000 down, you
15   being Chance & Anthem?
16            A.       Well, I believe Chance & Anthem put that
17   money down.
18            Q.       Okay, and so the building was not purchased
19   in Chance & Anthem's name?
20            A.       No.
21            Q.       The name of the other company?
22            A.       Correct.   Well, let me think about that.      I
23   guess it would have to have been yeah.         Yes, yes.
24            Q.       Okay, and who is occupying that building
25   today?


                   OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                 (305) 358-8875
        Case
        Case18-16248-MAM
             18-16248-MAM Doc
                          Doc163
                              139 Filed
                                  Filed10/08/18
                                        08/24/18 Page
                                                 Page33
                                                      20of
                                                        of112
                                                           56


                                                                     Page 9
 1            A.      I have no idea.
 2            Q.      When was the last time you were there?
 3            A.      I don't remember, whenever I thought that we
 4   vacated it, I guess, is the last time.
 5            Q.      At the height of your occupancy, or Chance &
 6   Anthem's occupancy of the building, if I went there, would
 7   I find a staff of people working there?
 8            A.      Yes.
 9            Q.      Would I find the marijuana growing
10   operation?
11            A.      It would have been.    It was not.       There were
12   no plants on site.
13            Q.      But that's what you were going to do in the
14   building, was grow marijuana in it?
15            A.      Correct.
16            Q.      But you never did?
17            A.      Correct.
18            Q.      So what did you actually do there other than
19   just open up an office?
20            A.      We were renovating the building.
21            Q.      Okay.   How much did you spend on the
22   renovation?
23            A.      I don't remember.
24            Q.      Would it be Chance & Anthem that spent the
25   money?


                   OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                 (305) 358-8875
        Case
        Case18-16248-MAM
             18-16248-MAM Doc
                          Doc163
                              139 Filed
                                  Filed10/08/18
                                        08/24/18 Page
                                                 Page34
                                                      21of
                                                        of112
                                                           56


                                                                Page 10
 1           A.      I believe so.
 2           Q.      Would Chance & Anthem's bank records, the
 3   bank checkbook show the payments for the renovation?
 4           A.      It should.   It might not show all of them,
 5   but there were payments to individuals who were working on
 6   the site, subcontractors, you should see those, yeah.
 7           Q.      And those -- was there a separate checking
 8   account in Maryland for that purpose?
 9           A.      No.
10          Q.       Just the checking account for the company
11   here that you've already provided us?
12          A.       Yeah, there were no other accounts in other
13   -- out of state.
14          Q.       Are there any other unpaid utility bills
15   such as this?
16          A.       Utility bills?
17          Q.       Yes.
18          A.       Well, let's see, there is a little over $800
19   due a trash disposal company.
20          Q.       Right.
21          A.       And are you asking that question regarding
22   that specific property only?
23          Q.       No, anything.
24          A.       Anything, okay.    There is a pool service
25   company that's owed money, $600.


                  OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                (305) 358-8875
        Case
        Case18-16248-MAM
             18-16248-MAM Doc
                          Doc163
                              139 Filed
                                  Filed10/08/18
                                        08/24/18 Page
                                                 Page35
                                                      22of
                                                        of112
                                                           56


                                                                   Page 11
 1              Q.       Pool service?
 2              A.       Uh-huh.
 3              Q.       Did the company have a swimming pool?
 4              A.       No, the project that we had in Florida,
 5   which was the renovation of a house, has a pool.
 6              Q.       Okay.   Did Chance & Anthem own a house in
 7   Florida in was renovating?
 8              A.       Yes.
 9              Q.       Did it actually have a house in its name?
10             A.        I believe so.
11                       MR. FURR:   I've got an attorney here,
12   Mr. Suarez, who is going to ask you a few questions.            I'm
13   going to turn it over to him, and then there may be some
14   creditors here.        You're also welcome to ask questions if
15   you are a creditor.
16                                 EXAMINATION
17   BY MR. SUAREZ:
18             Q.        So, Mr. Siskind, good morning.      We've met
19   before.    My name is Jesus Suarez.         My firm is proposed
20   counsel to the Chapter 7 trustee.
21                       Does Chance & Anthem have any books and
22   records?
23             A.        There were books and records which were
24   removed from my office at one point in time, yes.
25             Q.        Where were they moved to?


                     OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                   (305) 358-8875
        Case
        Case18-16248-MAM
             18-16248-MAM Doc
                          Doc163
                              139 Filed
                                  Filed10/08/18
                                        08/24/18 Page
                                                 Page36
                                                      23of
                                                        of112
                                                           56


                                                                Page 12
 1            A.      I don't know.
 2            Q.      Who removed them?
 3            A.      Robert Gibson.
 4            Q.      All right, and why did Mr. Gibson remove
 5   them?
 6            A.      He took all my files.     He was supposed to
 7   only take the dead files, but when I went into the
 8   cabinet, which I thought contained my live files, it was
 9   empty.
10            Q.      All right, and did you ever use a computer
11   to transact business for Chance & Anthem or send emails on
12   behalf of ---
13            A.      Correspondence, emails, yes.
14            Q.      From what email address?
15            A.      Just from my personal address.
16            Q.      What email address is that?
17            A.      JeffSiskind@msn.com.
18            Q.      Did you use any other electronic form of
19   communication on behalf of Chance & Anthem?
20            A.      No.
21            Q.      In the debtor's schedules you listed a
22   computer, a printer and a monitor belonging to Chance &
23   Anthem with an estimated value of $150.
24            A.      Correct.
25            Q.      Where is that right now?


                   OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                 (305) 358-8875
        Case
        Case18-16248-MAM
             18-16248-MAM Doc
                          Doc163
                              139 Filed
                                  Filed10/08/18
                                        08/24/18 Page
                                                 Page37
                                                      24of
                                                        of112
                                                           56


                                                                Page 13
 1           A.      The last I saw it it was in the facility in
 2   Maryland.
 3           Q.      What facility in Maryland is that?
 4           A.      The building that we were talking about,
 5   which is located at 27120 Ocean Gateway.
 6           Q.      And was that facility vacated before April
 7   of 2018?
 8           A.      Yes.
 9           Q.      All right.   So the last time you saw those
10   books and records was before April of 2018?
11          A.       No, that's the last time I saw the computer.
12   I don't remember when the last time I saw the books and
13   records was.
14          Q.       I'm sorry, the computer.
15          A.       Yes.
16          Q.       Where is that computer right now?
17          A.       I have no idea.
18          Q.       You left it in the warehouse in Maryland?
19          A.       As I stated, the last time I saw it it was
20   in the warehouse in Maryland.
21          Q.       All right, and you turned over the warehouse
22   in Maryland to Ocean Gateway, is that correct?
23          A.       Yes.
24          Q.       All right, and at that time ---
25          A.       When you say Ocean Gateway, you mean the


                  OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                (305) 358-8875
        Case
        Case18-16248-MAM
             18-16248-MAM Doc
                          Doc163
                              139 Filed
                                  Filed10/08/18
                                        08/24/18 Page
                                                 Page38
                                                      25of
                                                        of112
                                                           56


                                                                  Page 14
 1   LLC, 27120 Ocean Gateway, LLC?
 2           Q.       Owned by Mr. Bias.
 3           A.       I believe it's owned by Mr. Bias.       It's, I
 4   believe, a Fla -- well, it might be a Maryland limited
 5   liability company, but they have the same sort of on-line
 6   service that you can check to get whatever information you
 7   need about it.
 8           Q.       Do you have any interest in that entity?
 9           A.       No.
10                   MR. FURR:    Do you have a phone number for
11   Mr. Bias?
12                   THE WITNESS:    No.   I do, I can get it for
13   you.
14                   MR. FURR:    Would you please get that for
15   me --
16                   THE WITNESS:    Sure.
17                   MR. FURR:    -- so I can contact him.
18   BY MR. SUAREZ:
19           Q.      On October 12th, 2017, Chance & Anthem
20   transferred and assigned a promissory note and mortgage
21   encumbering property in Cross Creek, owned by Mr. and
22   Mrs. Emmet Tias (phonetic) and Zoreda Mohammed (phonetic).
23   Are you familiar with them?
24           A.      Sure.
25           Q.      All right.    How did the debtor come to own


                  OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                (305) 358-8875
        Case
        Case18-16248-MAM
             18-16248-MAM Doc
                          Doc163
                              139 Filed
                                  Filed10/08/18
                                        08/24/18 Page
                                                 Page39
                                                      26of
                                                        of112
                                                           56


                                                                Page 15
 1   that note and mortgage?
 2           A.      The debtor bought that note and mortgage
 3   from an individual lender named George Maylor (phonetic).
 4           Q.      And how much did the debtor pay for that
 5   note and mortgage?
 6           A.      $27,250.
 7           Q.      And where did that money come from?
 8           A.      I don't recall.
 9           Q.      Would it have been paid from the debtor's
10   bank account at JP Morgan?
11           A.      I think so.    I'm not totally positive, but
12   probably.
13           Q.      All right.    If it wasn't paid from the
14   debtor's bank account at J.P. Morgan, where would it have
15   been paid from?
16           A.      I don't know.    It might have been my law
17   office account.
18           Q.      All right, and when would it have been paid
19   from by your law office account?
20           A.      I have no idea why ---
21           Q.      Was your law office account holding monies
22   for Chance & Anthem?
23           A.      Not that I recall, but we represented George
24   Maylor, and of course we also represented Chance & Anthem,
25   which I owned a hundred percent of.


                  OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                (305) 358-8875
        Case
        Case18-16248-MAM
             18-16248-MAM Doc
                          Doc163
                              139 Filed
                                  Filed10/08/18
                                        08/24/18 Page
                                                 Page40
                                                      27of
                                                        of112
                                                           56


                                                                Page 16
 1             Q.      When you say "we", who is "we"?
 2             A.      The company "we".    Forgive me, I always say
 3   that.    I.
 4             Q.      Who is the company "we"?
 5             A.      Siskind Legal.
 6             Q.      Is that an LLC?
 7             A.      Siskind Legal Services, LLC did exist at one
 8   time, but it's lapsed.
 9             Q.      All right.    So when you say that the
10   company, we, paid for Chance & Anthem's purchase of this
11   mortgage, that it came from the law firm, what law firm is
12   that?
13            A.       Well, it's my law firm, if it indeed came
14   from there.      I'd have to look.
15            Q.       Okay.   So it might have come from somewhere
16   else?
17            A.       It could have, but it's not hard to figure
18   out where it came from.        I'm sure I have a record of that
19   check.
20            Q.       And you represented Chance & Anthem in that
21   transaction?
22            A.       Correct.
23            Q.       What consideration did Chance & Anthem
24   receive for the sale of that note and mortgage, if any?
25            A.       The tot -- Frank Zakitis who bought that


                    OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                  (305) 358-8875
        Case
        Case18-16248-MAM
             18-16248-MAM Doc
                          Doc163
                              139 Filed
                                  Filed10/08/18
                                        08/24/18 Page
                                                 Page41
                                                      28of
                                                        of112
                                                           56


                                                                   Page 17
 1   note and mortgage, is that what you mean?
 2              Q.      Yes.
 3              A.      Received, I believe, a total of $25,000.
 4              Q.      Who received $25,000?
 5              A.      I'm thinking that it went into the law firm,
 6   yeah.
 7              Q.      So when you sold Chance & Anthem's $25,000
 8   mortgage and promissory note, Frank Zakitis paid your law
 9   firm $25,000?
10           A.         Well, I'm certain that he paid the 25 --
11   well, not a hundred percent certain of the amount, but
12   approximately $25,000, and I believe they all went through
13   a transfer account into my law firm.
14           Q.         Okay.
15                      MR. FURR:   What's a "transfer account"?
16                      THE WITNESS:    It's just an account that was
17   set up to handle transactions between the law firm and
18   Frank Zakitis.
19                      MR. FURR:   And is that a separate account?
20                      THE WITNESS:    Yeah.
21                      MR. FURR:   And where is that account
22   located?
23                      THE WITNESS:    PNC Bank.
24                      MR. FURR:   What's the name of the account?
25                      THE WITNESS:    Siskind Legal Services, LLC.


                     OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                   (305) 358-8875
        Case
        Case18-16248-MAM
             18-16248-MAM Doc
                          Doc163
                              139 Filed
                                  Filed10/08/18
                                        08/24/18 Page
                                                 Page42
                                                      29of
                                                        of112
                                                           56


                                                                 Page 18
 1                    MR. FURR:   And it's only used to transfer
 2   monies between your law firm and other parties?
 3                    THE WITNESS:   That's why it originally
 4   existed.    Frank Zakitis is located in Pittsburgh, and when
 5   he would pay bills, he would pay them at PNC.       He kept the
 6   account at PNC down here.
 7                    MR. FURR:   And that PNC account, is that
 8   still open?
 9                    THE WITNESS:   Yeah.
10                  MR. FURR:     Sorry.
11   BY MR. SUAREZ:
12          Q.      On August 25th, 2015, the debtor bought real
13   estate at 3445 Santa Barbara Drive, is that correct?
14          A.      I'm not sure of the date, but that's the
15   project house that we were talking about.
16          Q.      All right, and what do you mean by the
17   "project house"?
18          A.      It's a house that was purchased from
19   J.P. Morgan Chase to renovate and sell.
20          Q.      And what was the source of funds used to
21   purchase that house?
22          A.      I don't remember exactly, but we paid
23   approximately $1,250,000 for it.
24          Q.      Where did that million two fifty come from?
25          A.      I don't remember.      Give me a moment.    I can


                 OUELLETTE & MAULDIN COURT REPORTERS, INC.
                               (305) 358-8875
        Case
        Case18-16248-MAM
             18-16248-MAM Doc
                          Doc163
                              139 Filed
                                  Filed10/08/18
                                        08/24/18 Page
                                                 Page43
                                                      30of
                                                        of112
                                                           56


                                                                 Page 19
 1   probably think.        Private lenders.
 2              Q.       Who were those private lenders?
 3              A.       I believe one member was Richard Niff, and
 4   another one was Carl Stone and/or David Fiore.
 5              Q.       Were monies from Richard Niff and
 6   David Fiore deposited into Chance & Anthem's bank account
 7   at J.P. Morgan?
 8              A.       I don't believe so, no.
 9              Q.       All right.   Where were those monies funded
10   from for that purchase?
11           A.          Oh, I think one was.    Yeah, I think
12   Mr. Neff's money did go through the Chance & Anthem
13   account.    Don't hold me to that, but I'm pretty sure
14   that's where that, and then Carl Stone's money was
15   deposited into my attorney trust account.
16           Q.          Were those investments in Chance & Anthem
17   documented?
18           A.          Sure.
19           Q.          How were they documented?
20           A.          I don't remember.
21           Q.          Did you represent Chance & Anthem in
22   documenting those transactions?
23           A.          Well, there was no one else to represent
24   Chance & Anthem, so I guess you could say that I did.
25           Q.          Did you represent Mr. Neff in documenting


                     OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                   (305) 358-8875
        Case
        Case18-16248-MAM
             18-16248-MAM Doc
                          Doc163
                              139 Filed
                                  Filed10/08/18
                                        08/24/18 Page
                                                 Page44
                                                      31of
                                                        of112
                                                           56


                                                                Page 20
 1   those transactions?
 2           A.      No.
 3           Q.      Did you represent Mr. Stone or Mr. Fiore in
 4   documenting those transactions?
 5           A.      No.
 6           Q.      Have you ever represented Mr. Stone or
 7   Mr. Fiore?
 8           A.      No, as to Stone.    Yes, as to Fiore.
 9           Q.      All right.   Did you represent Mr. Fiore in
10   any matters related to Chance & Anthem?
11          A.       Not that I recall, no.
12          Q.       Chance & Anthem took a mortgage out from New
13   Wave Loans Residential, LLC in about November of 2015 --
14          A.       I don't recall --
15          Q.       -- is that correct?
16          A.       -- the date, but that was a mortgage that we
17   borrowed, yeah, against the project house.
18          Q.       When you say "we", who do you mean "we"?
19          A.       Chance & Anthem.
20          Q.       Okay, and where were those funds deposited?
21          A.       I don't remember.
22          Q.       Would they have been deposited at the
23   debtor's bank account at J.P. Morgan?
24          A.       I don't remember.
25          Q.       Is there anywhere else, besides the debtor's


                  OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                (305) 358-8875
        Case
        Case18-16248-MAM
             18-16248-MAM Doc
                          Doc163
                              139 Filed
                                  Filed10/08/18
                                        08/24/18 Page
                                                 Page45
                                                      32of
                                                        of112
                                                           56


                                                                Page 21
 1   bank account, where they would have been deposited?
 2           A.      I don't remember where they were deposited.
 3           Q.      All right, and what were those funds used
 4   for?
 5           A.      They were used toward the Maryland marijuana
 6   growing project.
 7           Q.      What you say the marijuana growing project
 8   in Maryland, do you mean the marijuana project that
 9   Cannamed Pharmaceuticals was --
10          A.       Correct.
11          Q.       -- operating?
12                   In March ---
13          A.       Well, let's stop, not operating, but
14   developing.
15          Q.       Okay, developing.
16                   What was the difference between the debtor
17   and Cannamed Pharmaceuticals, what did the debtor do in
18   Maryland, and what did Cannamed Pharmaceuticals do?
19          A.       The debtor owns 70 percent of Cannamed
20   Pharmaceuticals.
21          Q.       Okay.   Is the debtor's ownership in Cannamed
22   Pharmaceuticals documented in any way?
23          A.       It was.
24          Q.       How?
25          A.       There is a certificate of, I don't know what


                  OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                (305) 358-8875
        Case
        Case18-16248-MAM
             18-16248-MAM Doc
                          Doc163
                              139 Filed
                                  Filed10/08/18
                                        08/24/18 Page
                                                 Page46
                                                      33of
                                                        of112
                                                           56


                                                                Page 22
 1   you call it, because it's an LLC, a unit interest
 2   certificate.
 3           Q.      And where is that ---
 4           A.      With the files that are missing.
 5           Q.      Did you ever have those on a computer?
 6           A.      No.
 7           Q.      Did you ever email them to anybody?
 8           A.      No.     When you saw "them", you're talking
 9   about the certificates --
10           Q.      The certificates.
11           A.      -- in favor of ---
12           Q.      Sure.
13           A.      No.
14           Q.      Who owned the other 30 percent of Cannamed?
15           A.      I personally own 5 percent, still do.      An
16   individual by the name of Bruce Lowe owns 5 percent, and
17   the rest I don't recall.
18           Q.      On March 23rd of 2016 there was a mortgage
19   recorded in favor of EBK South Properties, LLC against the
20   Santa Barbara house --
21           A.      Correct.
22           Q.      -- for about a half a million dollars,
23   $500,000.
24           A.      No.   There was a line of credit, I think the
25   actual borrowing against that house was, if memory serves


                  OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                (305) 358-8875
        Case
        Case18-16248-MAM
             18-16248-MAM Doc
                          Doc163
                              139 Filed
                                  Filed10/08/18
                                        08/24/18 Page
                                                 Page47
                                                      34of
                                                        of112
                                                           56


                                                                Page 23
 1   me correctly, 160,000.
 2           Q.      And where were those $160,000 deposited?
 3           A.      I don't remember, but the funds were used
 4   for Cannamed.
 5           Q.      For Cannamed?
 6           A.      On behalf of -- yeah, payment of Cannamed
 7   expenses, to the best of my recollection.
 8           Q.      Were the funds deposited in Chance &
 9   Anthem's account at J.P. Morgan?
10           A.      I don't remember where those were deposited.
11           Q.      Why was Chance & Anthem funding Cannamed's
12   expenses?
13           A.      Because that was the agreement, Chance &
14   Anthem assisted -- Cannamed had no income, so Chance &
15   Anthem provided all the funding that Cannamed needed.
16           Q.      Why was Cannamed incapable of procuring that
17   funding for itself?
18           A.      It was more or less a shell company.
19           Q.      Did Chance & Anthem ever have any income?
20           A.      No.
21           Q.      Did Chance & Anthem have any business
22   operations?
23           A.      Other than what we've discussed, no.
24           Q.      Did Chance & Anthem ever sell anything?
25           A.      That one mortgage that we spoke about.


                  OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                (305) 358-8875
        Case
        Case18-16248-MAM
             18-16248-MAM Doc
                          Doc163
                              139 Filed
                                  Filed10/08/18
                                        08/24/18 Page
                                                 Page48
                                                      35of
                                                        of112
                                                           56


                                                                Page 24
 1           Q.      Did Chance & Anthem ever produce anything?
 2           A.      What do you mean by produce?
 3           Q.      Did it ever make anything?
 4           A.      Actually make a tangible product, no.
 5           Q.      Okay.   You said there was an agreement
 6   between Chance & Anthem and Cannamed?
 7           A.      Yes.
 8           Q.      How was that agreement documented?
 9           A.      There was a document which required Chance &
10   Anthem to fund Cannamed in exchange for its unit
11   interests.
12           Q.      And where can I find that document?
13           A.      With all the other documents that are taken
14   from my office by Mr. Gibson.
15           Q.      That document was never scanned?
16           A.      No.
17           Q.      Was never emailed to anybody?
18           A.      Not that I recall, no.
19           Q.      So it would only have ever existed in a hard
20   file?
21           A.      Yes, and it was a one-page piece of paper, I
22   remember looking at it.
23           Q.      Whose Fredrick Volkwein?
24           A.      He is a valid creditor of Chance & Anthem.
25   He's an individual who I've known for probably 30 years


                  OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                (305) 358-8875
        Case
        Case18-16248-MAM
             18-16248-MAM Doc
                          Doc163
                              139 Filed
                                  Filed10/08/18
                                        08/24/18 Page
                                                 Page49
                                                      36of
                                                        of112
                                                           56


                                                                   Page 25
 1   here in West Palm Beach.
 2            Q.      And how much money did Mr. Volkwein lend to
 3   Chance & Anthem?
 4            A.      Well, according to my records $500,000.
 5            Q.      All right, and how was that loan documented?
 6            A.      I don't remember.    I remember that I have a
 7   -- or had a power of attorney from Mr. Volkwein.           Those
 8   funds came from properties that he sold at some point,
 9   which my firm handled the sale transaction of.
10            Q.      And where were the funds loaned by
11   Mr. Volkwein deposited?
12            A.      I don't recall.    I imagine they ran through
13   my trust account, since we did the closing.        Well, we
14   didn't do the closing, but we represented him in the
15   closing of the sale of properties he had in West Palm
16   Beach.
17            Q.      And you represented him in the loan that he
18   made to Chance & Anthem?
19            A.      No, I don't believe so.
20            Q.      Was he represented by anyone in connection
21   with the loan he made to Chance & Anthem?
22            A.      No.
23            Q.      What were the terms of the loan he made to
24   Chance & Anthem?
25            A.      I don't remember.


                   OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                 (305) 358-8875
        Case
        Case18-16248-MAM
             18-16248-MAM Doc
                          Doc163
                              139 Filed
                                  Filed10/08/18
                                        08/24/18 Page
                                                 Page50
                                                      37of
                                                        of112
                                                           56


                                                                 Page 26
 1              Q.      Who would know?
 2              A.      I would know if I had the ability to look at
 3   the file, but -- or Fred would know.
 4              Q.      And what were Mr. Volkwein's $500,000 used
 5   for?
 6              A.      I don't recall.    At some point the history
 7   of his interest, I provided him with paperwork on that,
 8   but beyond that you'd have to ask him.
 9              Q.      What paperwork did you provide him?
10             A.       Just a disbursement sheet as to where his
11   money was used.
12             Q.       How was that disbursement sheet generated?
13             A.       By hand by me.
14             Q.       And what documents would you have reviewed
15   to generate that disbursement sheet?
16             A.       It was more or less a ledger that I kept on
17   him that I would update from time to time.
18             Q.       What documents would you use to create that
19   ledger?
20             A.       Just my bank records at the time.
21             Q.       The bank records of Chance & Anthem?
22             A.       I don't remember whether I ever utilized
23   Chance & Anthem's records to facilitate that report, no.
24             Q.       Would those have been your trust account
25   records?


                     OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                   (305) 358-8875
        Case
        Case18-16248-MAM
             18-16248-MAM Doc
                          Doc163
                              139 Filed
                                  Filed10/08/18
                                        08/24/18 Page
                                                 Page51
                                                      38of
                                                        of112
                                                           56


                                                                  Page 27
 1              A.      Some would have been, yeah.
 2              Q.      All right.   So other than your trust account
 3   records and Chance & Anthem records, if at all, what other
 4   records would you have reviewed to create that ledger?
 5              A.      I don't remember what bank account records
 6   were involved in the review, but the one-page report that
 7   I gave was accurate.
 8              Q.      Whatever happened to that ledger?
 9              A.      It was with the books and records that were
10   in my files when we vacated the office at 525 South
11   Flagler.
12            Q.        Those are the ones that you've testified
13   Mr. Gibson took possession of?
14            A.        I believe he removed them, yes.
15            Q.        Have you filed a police report for the
16   missing files?
17            A.        No, I didn't think the police report would
18   be availing, because I did give him permission to take all
19   of the dead files, and the understanding was the live
20   files would come out to the project house in Santa
21   Barbara, and the dead files, rather than discard them, he
22   would remove and keep in his garage at his house.
23            Q.        What's the current status of the project
24   house?
25            A.        The project house is owned by a company


                     OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                   (305) 358-8875
        Case
        Case18-16248-MAM
             18-16248-MAM Doc
                          Doc163
                              139 Filed
                                  Filed10/08/18
                                        08/24/18 Page
                                                 Page52
                                                      39of
                                                        of112
                                                           56


                                                                  Page 28
 1   controlled by Frank Zakitis, and it has been sitting
 2   because of permit issues, but I understand that the plans
 3   were just approved, and the permit should be issued today
 4   or later this week.
 5            Q.      What's your current involvement with the
 6   project house?
 7            A.      I don't have any official involvement with
 8   that house.     It's located next to my house, so I do keep
 9   an eye on it.
10            Q.      What's your unofficial involvement with the
11   house?
12            A.      Just keep an eye on it.
13            Q.      Do you have any interest in the house?
14            A.      No.
15            Q.      Do you have any agreement with Mr. Zakitis
16   concerning the disposition of that house?
17            A.      Nothing in writing.
18            Q.      Do you have any agreement that's not in
19   writing concerning the disposition of that house?
20            A.      Well, nothing that's enforceable since it
21   pertains to real estate, and would be barred by the
22   statute of frauds if it wasn't in writing.
23            Q.      That's not the question I'm asking.       I'm
24   asking what the agreement is.
25            A.      There is no official agreement.      I hope that


                   OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                 (305) 358-8875
        Case
        Case18-16248-MAM
             18-16248-MAM Doc
                          Doc163
                              139 Filed
                                  Filed10/08/18
                                        08/24/18 Page
                                                 Page53
                                                      40of
                                                        of112
                                                           56


                                                                Page 29
 1   Frank will make some money on the house when he sells it,
 2   and that he will do something for my creditors.
 3           Q.      Okay.   Well, considering that Mr. Furr is
 4   the trustee of those creditors, we'd like to know what the
 5   unofficial agreement is, or what understanding you might
 6   have, or what your expectation might be of what
 7   Mr. Zakitis will do once he sells the house.
 8           A.      I don't have any expectation.     There is no
 9   articulated agreement at this point.
10          Q.       Is there an unarticulated agreement?
11          A.       No.
12          Q.       Okay.   Well, you've defined it as an
13   articulated agreement.     I was simply trying to define
14   whether there was an unarticulated or unofficial
15   agreement.
16          A.       Well, I mean, you know, Frank and I have
17   been friends for 25 years.      So we talk a lot, but whether
18   you could say that there was an enforceable agreement from
19   those conversations, the answer would be no.
20          Q.       Are you Frank's lawyer?
21          A.       I have been, yeah, on different things.      He
22   has many lawyers that help him.
23          Q.       Do you represent him in connection with any
24   matters having to do with Chance & Anthem?
25          A.       Yes.


                  OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                (305) 358-8875
        Case
        Case18-16248-MAM
             18-16248-MAM Doc
                          Doc163
                              139 Filed
                                  Filed10/08/18
                                        08/24/18 Page
                                                 Page54
                                                      41of
                                                        of112
                                                           56


                                                                  Page 30
 1              Q.      What matters?
 2              A.      Well, no, I represented him in a mortgage
 3   foreclosure suit against the Mohammeds, which mortgage was
 4   once held by Chance & Anthem.
 5              Q.      Any other matters related to Chance & Anthem
 6   where you represented Mr. Zakitis?
 7              A.      Not that I recall.
 8              Q.      Are there any communications with
 9   Mr. Zakitis concerning the Mohammeds' mortgage?
10           A.         Oh, sure.    Every time something is filed, he
11   gets a copy of it.        Well, not every time.    There are a few
12   times that I forgot to send it to him but, yeah, he gets
13   all that stuff eventually.
14           Q.         Do you communicate with him by email?
15           A.         Sometimes.
16           Q.         From your, I think you said it was your MSN
17   account?
18           A.         Always, yeah.
19           Q.         Do you use any other email accounts?
20           A.         No.   Well, I do have a Gmail account, but I
21   don't use it.
22                      MR. SUAREZ:    Okay.   I'm good.
23                      MR. FURR:    Any other creditors have
24   questions?
25                      If anybody is here representing a creditor


                     OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                   (305) 358-8875
        Case
        Case18-16248-MAM
             18-16248-MAM Doc
                          Doc163
                              139 Filed
                                  Filed10/08/18
                                        08/24/18 Page
                                                 Page55
                                                      42of
                                                        of112
                                                           56


                                                                 Page 31
 1   I'd like to know who they are.       So announce their
 2   representation on the record.
 3                    MR. SWIFT:    Your Honor, Trent Swift on
 4   behalf of Richard Neff.
 5                    MR. FURR:    Do you have any questions,
 6   Mr. Swift?
 7                               EXAMINATION
 8   BY MR. SWIFT:
 9           Q.       Mr. Siskind, you said that there was no
10   official agreement, and that there is no articulated
11   agreement.    Do you have plans at some point to articulate
12   an agreement or make an official agreement with the
13   Mr. Zakitis concerning the investment property?
14           A.       Yes.
15           Q.       And what is that intention?
16           A.       Well, I've got to wait until this permit
17   issue fiasco is over before I think I should approach
18   Frank on something like that.       The property has been
19   sitting for many months, I don't know exactly how long,
20   but there is a little bit of friction due to that at this
21   point, which I hope will be resolved by the issuance of
22   the permit.
23           Q.       Is that friction between you and
24   Mr. Zakitis?
25           A.       Correct.


                  OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                (305) 358-8875
        Case
        Case18-16248-MAM
             18-16248-MAM Doc
                          Doc163
                              139 Filed
                                  Filed10/08/18
                                        08/24/18 Page
                                                 Page56
                                                      43of
                                                        of112
                                                           56


                                                                  Page 32
 1              Q.      When that friction is resolved, what are
 2   your terms that you would intend to seek from Mr. Zakitis?
 3              A.      I can't qualify what those terms would be,
 4   but obviously I'm going to be hoping for the best
 5   treatment of my creditors if we're involved in that
 6   project, as well as the Maryland project.
 7              Q.      Is Cannamed a Maryland corporation?
 8              A.      Yes, and I think it may be an LLC.
 9              Q.      And that LLC would have been organized in
10   the State of Maryland?
11           A.         Yes.
12           Q.         Does it have any involvement in the State of
13   Florida?
14           A.         No.
15           Q.         Has it ever done business in the State of
16   Florida?
17           A.         Well, it had its business offices here.
18           Q.         And where were those business office?
19           A.         At 525 South Flagler, fifth floor.
20           Q.         How long did they have those business
21   offices there?
22           A.         From their inception.
23           Q.         Which was when?
24           A.         I don't recall, you'd have to look at the
25   date of the filing of the LLC.


                     OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                   (305) 358-8875
        Case
        Case18-16248-MAM
             18-16248-MAM Doc
                          Doc163
                              139 Filed
                                  Filed10/08/18
                                        08/24/18 Page
                                                 Page57
                                                      44of
                                                        of112
                                                           56


                                                                Page 33
 1           Q.       And the spelling of Cannamed, is that
 2   C-a-n-a-m-e-d, or two Ns?
 3           A.       Two Ns.
 4           Q.       So C-a-n-n-a-m-e-d?
 5           A.       Correct.
 6           Q.       And that's a Maryland LLC, to the best of
 7   your recollection?
 8           A.       I know it is.
 9           Q.       You know it is, okay.
10                   MR. SWIFT:     No further questions.
11                   MR. FURR:     Thank you.
12                   Anyone else have any questions?
13                   MR. ARESTY:     Max Aresty on behalf of Fred
14   Volkwein.
15                   MR. FURR:     Like your father.
16                   MR. ARESTY:     I apologize, but I'm not used
17   to these meetings --
18                   MR. FURR:     Sure.
19                   MR. ARESTY:     -- and I'm not really on top of
20   the case.    I was attending on behalf of my father.
21                              EXAMINATION
22   BY MR. ARESTY:
23           Q.      But regarding this Zakitis house, the
24   project house ---
25                   MR. FURR:     Could you move over closer to the


                  OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                (305) 358-8875
        Case
        Case18-16248-MAM
             18-16248-MAM Doc
                          Doc163
                              139 Filed
                                  Filed10/08/18
                                        08/24/18 Page
                                                 Page58
                                                      45of
                                                        of112
                                                           56


                                                                  Page 34
 1   table?
 2                      MR. ARESTY:    Yeah, yeah.
 3                      THE WITNESS:    Or you can come to the table.
 4   Right, it's your table, but I presume he can sit here.
 5                      MR. FURR:   You can sit there.
 6   BY MR. ARESTY:
 7              Q.      Regarding the Zakitis house, is there a
 8   reason why Frank Zakitis would enter into any kind of
 9   agreement with you?        Does he owe you something?
10            A.        No, he owes me nothing, but he is a
11   businessman, on one hand, and he's got a big heart on the
12   other, and when the Maryland license wasn't issued to
13   Cannamed, I asked him if he could help me with some of
14   these projects.        So he ended up purchasing the loan that
15   New Wave had on the project house, and then eventually
16   foreclosed on it.        Actually it was in foreclosure.    So he
17   bought the foreclosure suit.
18            Q.        And he completed the foreclosure?
19            A.        Correct, and then bought it in a
20   foreclosure.
21            Q.        Did he go above his judgment amount to win
22   the bid?
23            A.        I don't recall.    I think he paid $1,100,000.
24   No, it was -- no, I can tell you the answer actually I
25   have it with me.        No, he's eligible to collect


                     OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                   (305) 358-8875
        Case
        Case18-16248-MAM
             18-16248-MAM Doc
                          Doc163
                              139 Filed
                                  Filed10/08/18
                                        08/24/18 Page
                                                 Page59
                                                      46of
                                                        of112
                                                           56


                                                                Page 35
 1   approximately a $65,000 deficiency.
 2           Q.       What was the amount of the judgment?
 3           A.       Well, you can calculate it from what I think
 4   he bought it for.      Well, rather than do that, obviously
 5   you can check in public record.      I don't know.
 6           Q.       You don't recall?
 7           A.       Not really.
 8           Q.       So if he was to strike a deal with you to
 9   help assist your creditors after you get over this sticky
10   situation, would that be purely gratuitous?
11          A.       I would have to say yes.
12          Q.       The monies that were owed to Fred Volkwein
13   that you put in your schedule, can you tell me how you
14   came to that number?
15          A.       That was a number that I calculated and
16   published to Fred, it might have been as much two years
17   ago, I'm not sure.
18          Q.       So is it consistent with the ledger that
19   you're referring to?
20          A.       Yes.
21          Q.       And do you have any copies of that ledger?
22          A.       I don't know if I still do, but I'm sure
23   Fred has them.
24          Q.       And how were they sent to Fred?
25          A.       Handed to Fred at a meeting in my office.


                  OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                (305) 358-8875
        Case
        Case18-16248-MAM
             18-16248-MAM Doc
                          Doc163
                              139 Filed
                                  Filed10/08/18
                                        08/24/18 Page
                                                 Page60
                                                      47of
                                                        of112
                                                           56


                                                                Page 36
 1           Q.      Where they given to him in any other way?
 2           A.      Not that I recall, no.
 3           Q.      And did you keep any records, physical or --
 4   this ledger, would you have physical copies, or would you
 5   have digital copies?
 6           A.      I had a physical copy.     It was handwritten,
 7   and it was kept in a file with his name on it.
 8           Q.      Okay.   So a physical copy only?
 9           A.      I believe so, yeah.
10          Q.       And these were the records that you -- they
11   were removed from your office?
12          A.       Correct.
13          Q.       And this gentleman ---
14          A.       I believe were removed from my office.
15          Q.       And Mr. Gibson, you believe, is the one who
16   -- if they were removed, he's the one who removed them?
17          A.       Yes, I believe that because when I sent in
18   the van for them, by email, to an address that I know
19   belongs to him, I never received a response.
20          Q.       Okay.   So Mr. Gibson is unresponsive, and
21   his whereabouts are unknown at this time?
22          A.       Oh his whereabouts are perfectly known, he's
23   sitting right here.
24          Q.       Oh, okay, but he's been unresponsive?
25          A.       Correct.


                  OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                (305) 358-8875
        Case
        Case18-16248-MAM
             18-16248-MAM Doc
                          Doc163
                              139 Filed
                                  Filed10/08/18
                                        08/24/18 Page
                                                 Page61
                                                      48of
                                                        of112
                                                           56


                                                                Page 37
 1           Q.      Okay, and you said you were making some
 2   amendments to your schedules, is that correct?
 3           A.      I'm going to, yes.
 4           Q.      And is ---
 5           A.      Well, when you say your schedules, you mean
 6   Chance & Anthem's schedules?
 7           Q.      Chance & Anthem, yes.
 8           A.      Yes.
 9           Q.      Are you going to be amending any of the
10   entries relating to Mr. Volkwein?
11          A.       I hadn't intended to, no, but I guess if
12   Fred sits with me either individually or through your
13   firm, and can show me where my numbers are wrong, I would
14   amend based on his numbers if I thought they were correct.
15                   MR. SWIFT:    Okay.   Thank you.
16                   Mr. FURR:    Thank you.
17                   Anybody else have any questions?
18                   Yes, ma'am.
19                   MS. WILLIAMS:    I'm Sophie Williams on behalf
20   of (inaudible) and Carl Stone.
21                   MR. FURR:    (Inaudible.)
22                             EXAMINATION
23   BY MS. WILLIAMS:
24          Q.       Mr. Siskind, regarding your schedules for
25   Chance & Anthem, what materials did you use to prepare


                  OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                (305) 358-8875
        Case
        Case18-16248-MAM
             18-16248-MAM Doc
                          Doc163
                              139 Filed
                                  Filed10/08/18
                                        08/24/18 Page
                                                 Page62
                                                      49of
                                                        of112
                                                           56


                                                                Page 38
 1   them without your records?
 2           A.       I don't remember.
 3           Q.       Did you go by memory?
 4           A.       In part, yes.
 5           Q.       Did you use any bank records?
 6           A.       I don't recall what I used.
 7           Q.       Would you use any handwritten records?
 8           A.       I don't recall.    I said that three times
 9   now.
10           Q.       Okay.   I'm trying to specify, hoping maybe
11   it will trigger your memory.
12                    Okay.   So with respect to the $300,000 that
13   you mentioned for the lease to own on the property in
14   Maryland, where -- what was the origination of that
15   $300,000?
16           A.       I don't recall.
17           Q.       Would it have come from Mr. Stone?
18           A.       No.
19           Q.       Mr. Fiore?
20           A.       No.
21           Q.       Would it have come from either Diana or
22   Christopher George?
23           A.       No.   Diana George is not a creditor.     She
24   has no basis for being a creditor.
25                    Christopher George loaned $2 million to


                  OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                (305) 358-8875
        Case
        Case18-16248-MAM
             18-16248-MAM Doc
                          Doc163
                              139 Filed
                                  Filed10/08/18
                                        08/24/18 Page
                                                 Page63
                                                      50of
                                                        of112
                                                           56


                                                                 Page 39
 1   Sovereign Gaming (phonetic), which then assisted with the
 2   funding of Cannamed, but they had no direct privity with
 3   Cannamed.
 4             Q.      How much of the money was used for Cannamed
 5   funding?
 6             A.      I have no idea.
 7             Q.      And you said that was through Sovereign
 8   Gaming?
 9             A.      Right, there are two promissory notes, as
10   you well know, totalling $2 million, which
11   Christopher George (inaudible) loaning that money to
12   Sovereign Gaming.
13             Q.      I have seen purported copies of the
14   purported promissory notes.
15             A.      And you've also seen the release that
16   David Fiore signed.
17             Q.      I have seen the purported release, yes.
18             A.      And the affidavit which Carl Stone provided?
19             Q.      I am familiar with Mr. Stone's affidavit, if
20   we're talking about the same one.        I don't know if there
21   is another one I don't know about.
22             A.      So you really don't represent any valid
23   creditors in this bankruptcy, do you?
24                     MR. FURR:   Mr. Siskind ---
25   BY MS. WILLIAMS:


                    OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                  (305) 358-8875
        Case
        Case18-16248-MAM
             18-16248-MAM Doc
                          Doc163
                              139 Filed
                                  Filed10/08/18
                                        08/24/18 Page
                                                 Page64
                                                      51of
                                                        of112
                                                           56


                                                                     Page 40
 1             Q.      Did you ---
 2                     MR. FURR:   -- she gets to ask the questions.
 3   You don't.
 4                     THE WITNESS:    I just made the statement for
 5   the record then.
 6                     MS. WILLIAMS:    All right.
 7                     THE WITNESS:    But, Mr. Trustee, I will also
 8   state that I brought a listing of the valid creditors and
 9   she's not one, her clients aren't one it.
10                     MR. FURR:   All right.
11                     MS. WILLIAMS:    I don't ---
12                     THE WITNESS:    Mr. Neff is on it and
13   Mr. Volkwein is on it also.
14                     MS. WILLIAMS:    I will say for the record
15   that my clients have been noticed with regard to the
16   Chance & Anthem bankruptcy matters, and that is why I'm
17   here.   So whether or not Chance & Anthem claims them to be
18   valid creditors I think is another issue.
19                     MR. FURR:   That is another issue, and I
20   don't make that decision.
21                     MS. WILLIAMS:    All right.    I don't have
22   any ---
23                     MR. FURR:   There is a guy with a black robe
24   that does that.
25                     MS. WILLIAMS:    I don't have any other


                    OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                  (305) 358-8875
        Case
        Case18-16248-MAM
             18-16248-MAM Doc
                          Doc163
                              139 Filed
                                  Filed10/08/18
                                        08/24/18 Page
                                                 Page65
                                                      52of
                                                        of112
                                                           56


                                                                 Page 41
 1   questions.    Thank you.
 2                   THE WITNESS:    Did you say guy or gal?
 3                   MR. FURR:    Guy.   Why, who is this one?
 4                   THE WITNESS:    It's a gal.
 5                   MR. FURR:    A gal.
 6                   Anybody else have any questions?
 7                   If all the lawyers would just give their
 8   card to Mr. Suarez, if you don't mind, so we can get in
 9   touch with you, we'll be glad to do that and share any
10   information with you if you want to.
11                   All right.   This meeting is concluded.
12   Thank you very much.
13
14
15                   (Thereupon, the 341 Meeting of Creditors was
16   concluded.)
17
18
19
20
21
22
23
24
25


                  OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                (305) 358-8875
        Case
        Case18-16248-MAM
             18-16248-MAM Doc
                          Doc163
                              139 Filed
                                  Filed10/08/18
                                        08/24/18 Page
                                                 Page66
                                                      53of
                                                        of112
                                                           56


                                                                Page 42
 1
 2                          CERTIFICATION
 3
 4   STATE OF FLORIDA       :
 5   COUNTY OF MIAMI-DADE   :
 6
 7                 I, Cheryl L. Jenkins, RPR, RMR, Shorthand
 8   Reporter and Notary Public in and for the State of Florida
 9   at Large, do hereby certify that the foregoing Section 341
10   Meeting of Creditors was transcribed by me from a digital
11   recording made on the date and at the place as stated in
12   the caption hereto on page 1; that the foregoing
13   computer-aided transcription is a true record to the best
14   of my ability of said proceedings.
15                 WITNESS my hand this 25th day of July, 2018.
16
17
18                 ______________________________
19                  CHERYL L. JENKINS, RPR, RMR
20                Court Reporter and Notary Public
              in and for the State of Florida at Large
21                     Commission #GG 138863
                         December 27, 2021
22
23
24
25


               OUELLETTE & MAULDIN COURT REPORTERS, INC.
                             (305) 358-8875
Case
Case18-16248-MAM
     18-16248-MAM Doc
                  Doc163
                      139 Filed
                          Filed10/08/18
                                08/24/18 Page
                                         Page67
                                              54of
                                                of112
                                                   56




             EXHIBIT “B”




                         12
                     Case
                     Case18-16248-MAM
                          18-16248-MAM Doc
                                       Doc163
                                           139 Filed
                                               Filed10/08/18
                                                     08/24/18 Page
                                                              Page68
                                                                   55of
                                                                     of112
                                                                        56


Suarez, Jesus

From:                               Jeffrey Siskind <jeffsiskind@msn.com>
Sent:                               Wednesday, August 22, 2018 1:56 PM
To:                                 Suarez, Jesus
Subject:                            RE: Chance & Anthem


I sent Sofiye Williams the Fiore/Stone Ledger.  The $2,000,000 loaned to Sovereign Gaming & Entertainment, LLC (SGE) 
by Christopher George was on a ledger for SGE, and is privileged.  The $725,000 claimed by Richard Neff was deposited 
to the Chance & Anthem account at Chase; not my trust account.  I am willing to enter into a personally resolve the 
Volkwein claim because of his involvement in CannaMED.   I am therefore at a loss as to what information you need 
which requires an inquiry into the privileged information contained in my trust account. 
 
Jeffrey M. Siskind, Esquire 
S I S K I N D L E G A L 
3465 Santa Barbara Drive 
Wellington, FL  33414 
TEL  561‐791‐9565 
FAX  561‐791‐9581 
CELL 561‐352‐9166 
jeffsiskind@msn.com 
jeffsiskind@gmail.com 
 
From: Suarez, Jesus <jsuarez@gjb‐law.com>  
Sent: Wednesday, August 22, 2018 11:45 AM 
To: 'Jeffrey Siskind' <jeffsiskind@msn.com> 
Cc: rfurr@furrcohen.com 
Subject: RE: Chance & Anthem 
 
Mr. Siskind, 
 
We have subpoenaed your trust account records based on your testimony that you do not possess contemporaneous 
records.  Additionally,  you have advised us that as a result you do not have the ability to generate ledgers isolating 
transactions with particular parties.  As a result, we need to examine all of your trust account records in order to be able 
to do so ourselves. 
 
If you wish to propose another manner for us to complete this analysis, we are happy to review and discuss your 
proposal.  In the alternative, we are amenable to discussing they entry of an appropriate confidentiality order with 
respect to your trust records only.  Please let us know how you wish to proceed.  Thank you. 
 
Jesus  
 
Jesus M. Suarez
Genovese Joblove & Battista, P.A.
Direct 305.913.6682
jsuarez@gjb-law.com 
 
From: Jeffrey Siskind [mailto:jeffsiskind@msn.com]
Sent: Tuesday, August 14, 2018 8:40 PM
To: Suarez, Jesus
Subject: Chance & Anthem
                                                              1
                    Case
                    Case18-16248-MAM
                         18-16248-MAM Doc
                                      Doc163
                                          139 Filed
                                              Filed10/08/18
                                                    08/24/18 Page
                                                             Page69
                                                                  56of
                                                                    of112
                                                                       56
 
This shall serve as an invitation to confer on the substance of my motion docketed as DE 121 pursuant to the 
requirements of Local Rule 9073‐1(D).  Please let me know if you wish to discuss. 
 
Jeffrey M. Siskind, Esquire 
S I S K I N D L E G A L 
3465 Santa Barbara Drive 
Wellington, FL  33414 
TEL  561‐791‐9565 
FAX  561‐791‐9581 
CELL 561‐352‐9166 
jeffsiskind@msn.com 
jeffsiskind@gmail.com 
 




                                                           2
Case 18-16248-MAM   Doc 163   Filed 10/08/18   Page 70 of 112




                    EXHIBIT C
        Case
        Case18-16248-MAM
             18-16248-MAM Doc
                          Doc163
                              139 Filed
                                  Filed10/08/18
                                        08/24/18 Page
                                                 Page71
                                                      12of
                                                        of112
                                                           56


                                                                Page 1
 1                 UNITED STATES BANKRUPTCY COURT
                    SOUTHERN DISTRICT OF FLORIDA
 2
 3
     IN RE:                      CASE NO. 18-16248-MAM
 4
      CHANCE & ANTHEM, LLC
 5
                   Debtor.
 6   ________________________________/
 7
 8                     341 MEETING OF CREDITORS
 9                           July 9, 2018
10            The above-entitled cause came on for a Section
11   341 Meeting of Creditors before ROBERT FURR, one of the
12   trustees in the UNITED STATES BANKRUPTCY COURT, in and for
13   the SOUTHERN DISTRICT OF FLORIDA, at 1515 North Flagler
14   Dr., West Palm Beach, Palm Beach County, Florida on July
15   9, 2018, commencing at or about 8:30 a.m., and the
16   following proceedings were had.
17
18
19
20
21            Transcribed from a digital recording by:
                    Cheryl L. Jenkins, RPR, RMR
22
23
24
25


               OUELLETTE & MAULDIN COURT REPORTERS, INC.
                             (305) 358-8875
        Case
        Case18-16248-MAM
             18-16248-MAM Doc
                          Doc163
                              139 Filed
                                  Filed10/08/18
                                        08/24/18 Page
                                                 Page72
                                                      13of
                                                        of112
                                                           56


                                                                Page 2

 1
 2                                  APPEARANCES:
 3
                              ROBERT FURR, Trustee
 4
 5                    GENOVESE JOBLOVE & BATTISTA, by
                          JESUS M. SUAREZ, Esquire
 6                       On behalf of the Trustee
 7
                             TRENT SWIFT, Esquire
 8                        On behalf of Richard Niff
 9
                            MAX ARESTY, Esquire
10                    On behalf of Frederick Volkwein
11
                          SOFIYE WILLIAMS, Esquire
12                         On behalf of Carl Stone
13                              - - - - - - -
14
15                 WITNESS
     Jeffrey Siskind                              Page
16     Examination by Mr. Furr                      3
       Examination by Mr. Suarez                   11
17     Examination by Mr. Swift                    31
       Examination by Mr. Aresty                   33
18     Examination by Mr. Williams                 37
19
20
21
22
23
24
25

               OUELLETTE & MAULDIN COURT REPORTERS, INC.
                             (305) 358-8875
        Case
        Case18-16248-MAM
             18-16248-MAM Doc
                          Doc163
                              139 Filed
                                  Filed10/08/18
                                        08/24/18 Page
                                                 Page73
                                                      14of
                                                        of112
                                                           56


                                                                  Page 3
 1                     MR. FURR:   Trustee calls Case
 2   Number 18-16248, Chance & Anthem, LLC.
 3                     MR. SISKIND:    Do you want me on this side,
 4   Robert?
 5                     MR. FURR:   Right there is fine.
 6                     Please raise your right hand.
 7                     Do you swear to tell the truth, the whole
 8   truth and nothing but the truth?
 9                     MR. SISKIND:    I do.
10   Thereupon,
11                             JEFFREY SISKIND,
12   having been first duly sworn, was examined and testified
13   as follows:
14                     MR. FURR:   For the record I've verified
15   Mr. Siskind's address, and identity and will return it
16   back to him, and I also know him.
17                              EXAMINATION
18   BY MR. FURR:
19             Q.      Please state your name.
20             A.      Jeffrey Mark Siskind.
21             Q.      Mr. Siskind, what's your position with
22   Chance & Anthem?
23             A.      I was the managing member.
24             Q.      Did you file this bankruptcy up in Baltimore
25   originally?


                    OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                  (305) 358-8875
        Case
        Case18-16248-MAM
             18-16248-MAM Doc
                          Doc163
                              139 Filed
                                  Filed10/08/18
                                        08/24/18 Page
                                                 Page74
                                                      15of
                                                        of112
                                                           56


                                                                    Page 4
 1             A.      In Maryland, yes.
 2             Q.      In Maryland.    Are you still the managing
 3   member?
 4             A.      Well, that's a legal question.     I guess you
 5   could answer it better than I can.        I was the last
 6   managing member.
 7             Q.      Okay.   No one -- you didn't resign?
 8             A.      No, I did not.
 9             Q.      In Baltimore you filed the petition, and
10   when you signed the petition, did you sign it?
11             A.      Yes.
12             Q.      As the managing member?
13             A.      Either as that or counsel to the ---
14             Q.      Okay.   I just see your signature on there on
15   February the 12th, 2018.       That's your signature?
16             A.      Well, the petition had my signature.
17             Q.      Let me just show you, make sure you
18   understand.
19             A.      Yes.
20             Q.      The one right there.    Okay, and the
21   information in the original petition, summary of assets,
22   schedules of assets, were those true and correct?
23             A.      To the best of my knowledge at the time,
24   yes.
25             Q.      Do you wish to make any amendments to those


                    OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                  (305) 358-8875
        Case
        Case18-16248-MAM
             18-16248-MAM Doc
                          Doc163
                              139 Filed
                                  Filed10/08/18
                                        08/24/18 Page
                                                 Page75
                                                      16of
                                                        of112
                                                           56


                                                                Page 5
 1   schedules?
 2           A.       We're going to make amendments, yes.
 3           Q.       Okay, and you say "we", does that mean
 4   somebody else with you?
 5           A.       The company "we".   I should say I.
 6           Q.       Right.   Can you tell me when Chance & Anthem
 7   was formed?
 8           A.       No, I don't remember when it was formed, but
 9   it's on the SunBiz site.
10          Q.       Okay, and did you form it?
11          A.       Yes.
12          Q.       So what in these schedules is inaccurate
13   that you listed on the original schedules, petition and
14   statement of financial affairs, or are you going add more
15   information to it?
16          A.       We're going to add information, but I
17   remember that there was a date that was incorrect as to
18   when we vacated a property in Maryland that the company
19   was utilizing.
20          Q.       All right.   Has Chance & Anthem ever filed
21   tax returns?
22          A.       No, it never made any money.
23          Q.       I didn't ask that.    I said, did it ever file
24   tax returns --
25          A.       No.


                  OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                (305) 358-8875
        Case
        Case18-16248-MAM
             18-16248-MAM Doc
                          Doc163
                              139 Filed
                                  Filed10/08/18
                                        08/24/18 Page
                                                 Page76
                                                      17of
                                                        of112
                                                           56


                                                                  Page 6
 1           Q.      -- and you should know.
 2                   Okay.    There was a tax return -- there was a
 3   significant claim filed, one claim filed in the case so
 4   far by Del Marva Power in Carney's Point, New Jersey.         It
 5   looks like a power company.
 6           A.      Correct.
 7           Q.      And this is an electric bill for property at
 8   27120 Ocean Gateway, or Gtwy, in Hebron, Maryland.         Can
 9   you tell me, are you familiar with that address?
10          A.       Certainly.
11          Q.       And what is that, what building or property
12   is located there?
13          A.       There is a 47,000-square foot building,
14   approximately, located on just under seven acres, which
15   the company had a lease purchase agreement --
16          Q.       Okay.
17          A.       -- on.
18          Q.       And who are they lease purchasing it from?
19          A.       27120 Ocean Gateway, LLC.
20          Q.       Who owns that company, that was Ocean
21   Gateway company you just mentioned?
22          A.       That company is owned by a fellow by the
23   name of Alan Bias.
24          Q.       How do you spell Mr. Bias' last name?
25          A.       B-i-a-s.


                  OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                (305) 358-8875
        Case
        Case18-16248-MAM
             18-16248-MAM Doc
                          Doc163
                              139 Filed
                                  Filed10/08/18
                                        08/24/18 Page
                                                 Page77
                                                      18of
                                                        of112
                                                           56


                                                                   Page 7
 1             Q.      And who is Mr. Bias, do you know him?
 2             A.      Yes.
 3             Q.      Business associate of yours?
 4             A.      No, except for that deal.
 5             Q.      Okay.   A total third party?
 6             A.      Yes, arm's length third party.
 7             Q.      And then was there actually a written lease
 8   for that?
 9             A.      There was a lease option agreement, yes.
10             Q.      And do you have a copy of that lease option
11   agreement?
12             A.      I don't know if I still have a copy, but I'm
13   sure that Mr. Bias would be more than willing to give it
14   to you.
15             Q.      And can you tell me the terms of the lease
16   option agreement?
17             A.      I think it was monthly payments of about
18   7,361, if my memory serves me correctly, and then there
19   was an option for a buyout at, I think it was 700,000.          It
20   might have been 750,000.
21             Q.      And did you pay a down payment on that lease
22   option when you signed it?        I assume you signed it on
23   behalf of Chance & Anthem?
24             A.      Yes.
25             Q.      So when you signed it, did you put down


                    OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                  (305) 358-8875
        Case
        Case18-16248-MAM
             18-16248-MAM Doc
                          Doc163
                              139 Filed
                                  Filed10/08/18
                                        08/24/18 Page
                                                 Page78
                                                      19of
                                                        of112
                                                           56


                                                                  Page 8
 1   $100,000, 50,000, or some amount of money as a deposit?
 2            A.       I think we put down $300,000 when the
 3   building was purchased.
 4            Q.       Okay.    So was the building actually in the
 5   name of Chance & Anthem?
 6            A.       Never.
 7            Q.       So it wasn't purchased?
 8            A.       The building was purchased by 27120 Ocean
 9   Gateway, LLC from a company, a gas company up there that
10   owned it.
11            Q.       Okay, and so ---
12            A.       Wait a minute.    If my memory serves me
13   correctly, that's the way it was structured.
14            Q.       Okay, and so you put the $300,000 down, you
15   being Chance & Anthem?
16            A.       Well, I believe Chance & Anthem put that
17   money down.
18            Q.       Okay, and so the building was not purchased
19   in Chance & Anthem's name?
20            A.       No.
21            Q.       The name of the other company?
22            A.       Correct.   Well, let me think about that.      I
23   guess it would have to have been yeah.         Yes, yes.
24            Q.       Okay, and who is occupying that building
25   today?


                   OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                 (305) 358-8875
        Case
        Case18-16248-MAM
             18-16248-MAM Doc
                          Doc163
                              139 Filed
                                  Filed10/08/18
                                        08/24/18 Page
                                                 Page79
                                                      20of
                                                        of112
                                                           56


                                                                     Page 9
 1            A.      I have no idea.
 2            Q.      When was the last time you were there?
 3            A.      I don't remember, whenever I thought that we
 4   vacated it, I guess, is the last time.
 5            Q.      At the height of your occupancy, or Chance &
 6   Anthem's occupancy of the building, if I went there, would
 7   I find a staff of people working there?
 8            A.      Yes.
 9            Q.      Would I find the marijuana growing
10   operation?
11            A.      It would have been.    It was not.       There were
12   no plants on site.
13            Q.      But that's what you were going to do in the
14   building, was grow marijuana in it?
15            A.      Correct.
16            Q.      But you never did?
17            A.      Correct.
18            Q.      So what did you actually do there other than
19   just open up an office?
20            A.      We were renovating the building.
21            Q.      Okay.   How much did you spend on the
22   renovation?
23            A.      I don't remember.
24            Q.      Would it be Chance & Anthem that spent the
25   money?


                   OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                 (305) 358-8875
        Case
        Case18-16248-MAM
             18-16248-MAM Doc
                          Doc163
                              139 Filed
                                  Filed10/08/18
                                        08/24/18 Page
                                                 Page80
                                                      21of
                                                        of112
                                                           56


                                                                Page 10
 1           A.      I believe so.
 2           Q.      Would Chance & Anthem's bank records, the
 3   bank checkbook show the payments for the renovation?
 4           A.      It should.   It might not show all of them,
 5   but there were payments to individuals who were working on
 6   the site, subcontractors, you should see those, yeah.
 7           Q.      And those -- was there a separate checking
 8   account in Maryland for that purpose?
 9           A.      No.
10          Q.       Just the checking account for the company
11   here that you've already provided us?
12          A.       Yeah, there were no other accounts in other
13   -- out of state.
14          Q.       Are there any other unpaid utility bills
15   such as this?
16          A.       Utility bills?
17          Q.       Yes.
18          A.       Well, let's see, there is a little over $800
19   due a trash disposal company.
20          Q.       Right.
21          A.       And are you asking that question regarding
22   that specific property only?
23          Q.       No, anything.
24          A.       Anything, okay.    There is a pool service
25   company that's owed money, $600.


                  OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                (305) 358-8875
        Case
        Case18-16248-MAM
             18-16248-MAM Doc
                          Doc163
                              139 Filed
                                  Filed10/08/18
                                        08/24/18 Page
                                                 Page81
                                                      22of
                                                        of112
                                                           56


                                                                   Page 11
 1              Q.       Pool service?
 2              A.       Uh-huh.
 3              Q.       Did the company have a swimming pool?
 4              A.       No, the project that we had in Florida,
 5   which was the renovation of a house, has a pool.
 6              Q.       Okay.   Did Chance & Anthem own a house in
 7   Florida in was renovating?
 8              A.       Yes.
 9              Q.       Did it actually have a house in its name?
10             A.        I believe so.
11                       MR. FURR:   I've got an attorney here,
12   Mr. Suarez, who is going to ask you a few questions.            I'm
13   going to turn it over to him, and then there may be some
14   creditors here.        You're also welcome to ask questions if
15   you are a creditor.
16                                 EXAMINATION
17   BY MR. SUAREZ:
18             Q.        So, Mr. Siskind, good morning.      We've met
19   before.    My name is Jesus Suarez.         My firm is proposed
20   counsel to the Chapter 7 trustee.
21                       Does Chance & Anthem have any books and
22   records?
23             A.        There were books and records which were
24   removed from my office at one point in time, yes.
25             Q.        Where were they moved to?


                     OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                   (305) 358-8875
        Case
        Case18-16248-MAM
             18-16248-MAM Doc
                          Doc163
                              139 Filed
                                  Filed10/08/18
                                        08/24/18 Page
                                                 Page82
                                                      23of
                                                        of112
                                                           56


                                                                Page 12
 1            A.      I don't know.
 2            Q.      Who removed them?
 3            A.      Robert Gibson.
 4            Q.      All right, and why did Mr. Gibson remove
 5   them?
 6            A.      He took all my files.     He was supposed to
 7   only take the dead files, but when I went into the
 8   cabinet, which I thought contained my live files, it was
 9   empty.
10            Q.      All right, and did you ever use a computer
11   to transact business for Chance & Anthem or send emails on
12   behalf of ---
13            A.      Correspondence, emails, yes.
14            Q.      From what email address?
15            A.      Just from my personal address.
16            Q.      What email address is that?
17            A.      JeffSiskind@msn.com.
18            Q.      Did you use any other electronic form of
19   communication on behalf of Chance & Anthem?
20            A.      No.
21            Q.      In the debtor's schedules you listed a
22   computer, a printer and a monitor belonging to Chance &
23   Anthem with an estimated value of $150.
24            A.      Correct.
25            Q.      Where is that right now?


                   OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                 (305) 358-8875
        Case
        Case18-16248-MAM
             18-16248-MAM Doc
                          Doc163
                              139 Filed
                                  Filed10/08/18
                                        08/24/18 Page
                                                 Page83
                                                      24of
                                                        of112
                                                           56


                                                                Page 13
 1           A.      The last I saw it it was in the facility in
 2   Maryland.
 3           Q.      What facility in Maryland is that?
 4           A.      The building that we were talking about,
 5   which is located at 27120 Ocean Gateway.
 6           Q.      And was that facility vacated before April
 7   of 2018?
 8           A.      Yes.
 9           Q.      All right.   So the last time you saw those
10   books and records was before April of 2018?
11          A.       No, that's the last time I saw the computer.
12   I don't remember when the last time I saw the books and
13   records was.
14          Q.       I'm sorry, the computer.
15          A.       Yes.
16          Q.       Where is that computer right now?
17          A.       I have no idea.
18          Q.       You left it in the warehouse in Maryland?
19          A.       As I stated, the last time I saw it it was
20   in the warehouse in Maryland.
21          Q.       All right, and you turned over the warehouse
22   in Maryland to Ocean Gateway, is that correct?
23          A.       Yes.
24          Q.       All right, and at that time ---
25          A.       When you say Ocean Gateway, you mean the


                  OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                (305) 358-8875
        Case
        Case18-16248-MAM
             18-16248-MAM Doc
                          Doc163
                              139 Filed
                                  Filed10/08/18
                                        08/24/18 Page
                                                 Page84
                                                      25of
                                                        of112
                                                           56


                                                                  Page 14
 1   LLC, 27120 Ocean Gateway, LLC?
 2           Q.       Owned by Mr. Bias.
 3           A.       I believe it's owned by Mr. Bias.       It's, I
 4   believe, a Fla -- well, it might be a Maryland limited
 5   liability company, but they have the same sort of on-line
 6   service that you can check to get whatever information you
 7   need about it.
 8           Q.       Do you have any interest in that entity?
 9           A.       No.
10                   MR. FURR:    Do you have a phone number for
11   Mr. Bias?
12                   THE WITNESS:    No.   I do, I can get it for
13   you.
14                   MR. FURR:    Would you please get that for
15   me --
16                   THE WITNESS:    Sure.
17                   MR. FURR:    -- so I can contact him.
18   BY MR. SUAREZ:
19           Q.      On October 12th, 2017, Chance & Anthem
20   transferred and assigned a promissory note and mortgage
21   encumbering property in Cross Creek, owned by Mr. and
22   Mrs. Emmet Tias (phonetic) and Zoreda Mohammed (phonetic).
23   Are you familiar with them?
24           A.      Sure.
25           Q.      All right.    How did the debtor come to own


                  OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                (305) 358-8875
        Case
        Case18-16248-MAM
             18-16248-MAM Doc
                          Doc163
                              139 Filed
                                  Filed10/08/18
                                        08/24/18 Page
                                                 Page85
                                                      26of
                                                        of112
                                                           56


                                                                Page 15
 1   that note and mortgage?
 2           A.      The debtor bought that note and mortgage
 3   from an individual lender named George Maylor (phonetic).
 4           Q.      And how much did the debtor pay for that
 5   note and mortgage?
 6           A.      $27,250.
 7           Q.      And where did that money come from?
 8           A.      I don't recall.
 9           Q.      Would it have been paid from the debtor's
10   bank account at JP Morgan?
11           A.      I think so.    I'm not totally positive, but
12   probably.
13           Q.      All right.    If it wasn't paid from the
14   debtor's bank account at J.P. Morgan, where would it have
15   been paid from?
16           A.      I don't know.    It might have been my law
17   office account.
18           Q.      All right, and when would it have been paid
19   from by your law office account?
20           A.      I have no idea why ---
21           Q.      Was your law office account holding monies
22   for Chance & Anthem?
23           A.      Not that I recall, but we represented George
24   Maylor, and of course we also represented Chance & Anthem,
25   which I owned a hundred percent of.


                  OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                (305) 358-8875
        Case
        Case18-16248-MAM
             18-16248-MAM Doc
                          Doc163
                              139 Filed
                                  Filed10/08/18
                                        08/24/18 Page
                                                 Page86
                                                      27of
                                                        of112
                                                           56


                                                                Page 16
 1             Q.      When you say "we", who is "we"?
 2             A.      The company "we".    Forgive me, I always say
 3   that.    I.
 4             Q.      Who is the company "we"?
 5             A.      Siskind Legal.
 6             Q.      Is that an LLC?
 7             A.      Siskind Legal Services, LLC did exist at one
 8   time, but it's lapsed.
 9             Q.      All right.    So when you say that the
10   company, we, paid for Chance & Anthem's purchase of this
11   mortgage, that it came from the law firm, what law firm is
12   that?
13            A.       Well, it's my law firm, if it indeed came
14   from there.      I'd have to look.
15            Q.       Okay.   So it might have come from somewhere
16   else?
17            A.       It could have, but it's not hard to figure
18   out where it came from.        I'm sure I have a record of that
19   check.
20            Q.       And you represented Chance & Anthem in that
21   transaction?
22            A.       Correct.
23            Q.       What consideration did Chance & Anthem
24   receive for the sale of that note and mortgage, if any?
25            A.       The tot -- Frank Zakitis who bought that


                    OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                  (305) 358-8875
        Case
        Case18-16248-MAM
             18-16248-MAM Doc
                          Doc163
                              139 Filed
                                  Filed10/08/18
                                        08/24/18 Page
                                                 Page87
                                                      28of
                                                        of112
                                                           56


                                                                   Page 17
 1   note and mortgage, is that what you mean?
 2              Q.      Yes.
 3              A.      Received, I believe, a total of $25,000.
 4              Q.      Who received $25,000?
 5              A.      I'm thinking that it went into the law firm,
 6   yeah.
 7              Q.      So when you sold Chance & Anthem's $25,000
 8   mortgage and promissory note, Frank Zakitis paid your law
 9   firm $25,000?
10           A.         Well, I'm certain that he paid the 25 --
11   well, not a hundred percent certain of the amount, but
12   approximately $25,000, and I believe they all went through
13   a transfer account into my law firm.
14           Q.         Okay.
15                      MR. FURR:   What's a "transfer account"?
16                      THE WITNESS:    It's just an account that was
17   set up to handle transactions between the law firm and
18   Frank Zakitis.
19                      MR. FURR:   And is that a separate account?
20                      THE WITNESS:    Yeah.
21                      MR. FURR:   And where is that account
22   located?
23                      THE WITNESS:    PNC Bank.
24                      MR. FURR:   What's the name of the account?
25                      THE WITNESS:    Siskind Legal Services, LLC.


                     OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                   (305) 358-8875
        Case
        Case18-16248-MAM
             18-16248-MAM Doc
                          Doc163
                              139 Filed
                                  Filed10/08/18
                                        08/24/18 Page
                                                 Page88
                                                      29of
                                                        of112
                                                           56


                                                                 Page 18
 1                    MR. FURR:   And it's only used to transfer
 2   monies between your law firm and other parties?
 3                    THE WITNESS:   That's why it originally
 4   existed.    Frank Zakitis is located in Pittsburgh, and when
 5   he would pay bills, he would pay them at PNC.       He kept the
 6   account at PNC down here.
 7                    MR. FURR:   And that PNC account, is that
 8   still open?
 9                    THE WITNESS:   Yeah.
10                  MR. FURR:     Sorry.
11   BY MR. SUAREZ:
12          Q.      On August 25th, 2015, the debtor bought real
13   estate at 3445 Santa Barbara Drive, is that correct?
14          A.      I'm not sure of the date, but that's the
15   project house that we were talking about.
16          Q.      All right, and what do you mean by the
17   "project house"?
18          A.      It's a house that was purchased from
19   J.P. Morgan Chase to renovate and sell.
20          Q.      And what was the source of funds used to
21   purchase that house?
22          A.      I don't remember exactly, but we paid
23   approximately $1,250,000 for it.
24          Q.      Where did that million two fifty come from?
25          A.      I don't remember.      Give me a moment.    I can


                 OUELLETTE & MAULDIN COURT REPORTERS, INC.
                               (305) 358-8875
        Case
        Case18-16248-MAM
             18-16248-MAM Doc
                          Doc163
                              139 Filed
                                  Filed10/08/18
                                        08/24/18 Page
                                                 Page89
                                                      30of
                                                        of112
                                                           56


                                                                 Page 19
 1   probably think.        Private lenders.
 2              Q.       Who were those private lenders?
 3              A.       I believe one member was Richard Niff, and
 4   another one was Carl Stone and/or David Fiore.
 5              Q.       Were monies from Richard Niff and
 6   David Fiore deposited into Chance & Anthem's bank account
 7   at J.P. Morgan?
 8              A.       I don't believe so, no.
 9              Q.       All right.   Where were those monies funded
10   from for that purchase?
11           A.          Oh, I think one was.    Yeah, I think
12   Mr. Neff's money did go through the Chance & Anthem
13   account.    Don't hold me to that, but I'm pretty sure
14   that's where that, and then Carl Stone's money was
15   deposited into my attorney trust account.
16           Q.          Were those investments in Chance & Anthem
17   documented?
18           A.          Sure.
19           Q.          How were they documented?
20           A.          I don't remember.
21           Q.          Did you represent Chance & Anthem in
22   documenting those transactions?
23           A.          Well, there was no one else to represent
24   Chance & Anthem, so I guess you could say that I did.
25           Q.          Did you represent Mr. Neff in documenting


                     OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                   (305) 358-8875
        Case
        Case18-16248-MAM
             18-16248-MAM Doc
                          Doc163
                              139 Filed
                                  Filed10/08/18
                                        08/24/18 Page
                                                 Page90
                                                      31of
                                                        of112
                                                           56


                                                                Page 20
 1   those transactions?
 2           A.      No.
 3           Q.      Did you represent Mr. Stone or Mr. Fiore in
 4   documenting those transactions?
 5           A.      No.
 6           Q.      Have you ever represented Mr. Stone or
 7   Mr. Fiore?
 8           A.      No, as to Stone.    Yes, as to Fiore.
 9           Q.      All right.   Did you represent Mr. Fiore in
10   any matters related to Chance & Anthem?
11          A.       Not that I recall, no.
12          Q.       Chance & Anthem took a mortgage out from New
13   Wave Loans Residential, LLC in about November of 2015 --
14          A.       I don't recall --
15          Q.       -- is that correct?
16          A.       -- the date, but that was a mortgage that we
17   borrowed, yeah, against the project house.
18          Q.       When you say "we", who do you mean "we"?
19          A.       Chance & Anthem.
20          Q.       Okay, and where were those funds deposited?
21          A.       I don't remember.
22          Q.       Would they have been deposited at the
23   debtor's bank account at J.P. Morgan?
24          A.       I don't remember.
25          Q.       Is there anywhere else, besides the debtor's


                  OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                (305) 358-8875
        Case
        Case18-16248-MAM
             18-16248-MAM Doc
                          Doc163
                              139 Filed
                                  Filed10/08/18
                                        08/24/18 Page
                                                 Page91
                                                      32of
                                                        of112
                                                           56


                                                                Page 21
 1   bank account, where they would have been deposited?
 2           A.      I don't remember where they were deposited.
 3           Q.      All right, and what were those funds used
 4   for?
 5           A.      They were used toward the Maryland marijuana
 6   growing project.
 7           Q.      What you say the marijuana growing project
 8   in Maryland, do you mean the marijuana project that
 9   Cannamed Pharmaceuticals was --
10          A.       Correct.
11          Q.       -- operating?
12                   In March ---
13          A.       Well, let's stop, not operating, but
14   developing.
15          Q.       Okay, developing.
16                   What was the difference between the debtor
17   and Cannamed Pharmaceuticals, what did the debtor do in
18   Maryland, and what did Cannamed Pharmaceuticals do?
19          A.       The debtor owns 70 percent of Cannamed
20   Pharmaceuticals.
21          Q.       Okay.   Is the debtor's ownership in Cannamed
22   Pharmaceuticals documented in any way?
23          A.       It was.
24          Q.       How?
25          A.       There is a certificate of, I don't know what


                  OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                (305) 358-8875
        Case
        Case18-16248-MAM
             18-16248-MAM Doc
                          Doc163
                              139 Filed
                                  Filed10/08/18
                                        08/24/18 Page
                                                 Page92
                                                      33of
                                                        of112
                                                           56


                                                                Page 22
 1   you call it, because it's an LLC, a unit interest
 2   certificate.
 3           Q.      And where is that ---
 4           A.      With the files that are missing.
 5           Q.      Did you ever have those on a computer?
 6           A.      No.
 7           Q.      Did you ever email them to anybody?
 8           A.      No.     When you saw "them", you're talking
 9   about the certificates --
10           Q.      The certificates.
11           A.      -- in favor of ---
12           Q.      Sure.
13           A.      No.
14           Q.      Who owned the other 30 percent of Cannamed?
15           A.      I personally own 5 percent, still do.      An
16   individual by the name of Bruce Lowe owns 5 percent, and
17   the rest I don't recall.
18           Q.      On March 23rd of 2016 there was a mortgage
19   recorded in favor of EBK South Properties, LLC against the
20   Santa Barbara house --
21           A.      Correct.
22           Q.      -- for about a half a million dollars,
23   $500,000.
24           A.      No.   There was a line of credit, I think the
25   actual borrowing against that house was, if memory serves


                  OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                (305) 358-8875
        Case
        Case18-16248-MAM
             18-16248-MAM Doc
                          Doc163
                              139 Filed
                                  Filed10/08/18
                                        08/24/18 Page
                                                 Page93
                                                      34of
                                                        of112
                                                           56


                                                                Page 23
 1   me correctly, 160,000.
 2           Q.      And where were those $160,000 deposited?
 3           A.      I don't remember, but the funds were used
 4   for Cannamed.
 5           Q.      For Cannamed?
 6           A.      On behalf of -- yeah, payment of Cannamed
 7   expenses, to the best of my recollection.
 8           Q.      Were the funds deposited in Chance &
 9   Anthem's account at J.P. Morgan?
10           A.      I don't remember where those were deposited.
11           Q.      Why was Chance & Anthem funding Cannamed's
12   expenses?
13           A.      Because that was the agreement, Chance &
14   Anthem assisted -- Cannamed had no income, so Chance &
15   Anthem provided all the funding that Cannamed needed.
16           Q.      Why was Cannamed incapable of procuring that
17   funding for itself?
18           A.      It was more or less a shell company.
19           Q.      Did Chance & Anthem ever have any income?
20           A.      No.
21           Q.      Did Chance & Anthem have any business
22   operations?
23           A.      Other than what we've discussed, no.
24           Q.      Did Chance & Anthem ever sell anything?
25           A.      That one mortgage that we spoke about.


                  OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                (305) 358-8875
        Case
        Case18-16248-MAM
             18-16248-MAM Doc
                          Doc163
                              139 Filed
                                  Filed10/08/18
                                        08/24/18 Page
                                                 Page94
                                                      35of
                                                        of112
                                                           56


                                                                Page 24
 1           Q.      Did Chance & Anthem ever produce anything?
 2           A.      What do you mean by produce?
 3           Q.      Did it ever make anything?
 4           A.      Actually make a tangible product, no.
 5           Q.      Okay.   You said there was an agreement
 6   between Chance & Anthem and Cannamed?
 7           A.      Yes.
 8           Q.      How was that agreement documented?
 9           A.      There was a document which required Chance &
10   Anthem to fund Cannamed in exchange for its unit
11   interests.
12           Q.      And where can I find that document?
13           A.      With all the other documents that are taken
14   from my office by Mr. Gibson.
15           Q.      That document was never scanned?
16           A.      No.
17           Q.      Was never emailed to anybody?
18           A.      Not that I recall, no.
19           Q.      So it would only have ever existed in a hard
20   file?
21           A.      Yes, and it was a one-page piece of paper, I
22   remember looking at it.
23           Q.      Whose Fredrick Volkwein?
24           A.      He is a valid creditor of Chance & Anthem.
25   He's an individual who I've known for probably 30 years


                  OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                (305) 358-8875
        Case
        Case18-16248-MAM
             18-16248-MAM Doc
                          Doc163
                              139 Filed
                                  Filed10/08/18
                                        08/24/18 Page
                                                 Page95
                                                      36of
                                                        of112
                                                           56


                                                                   Page 25
 1   here in West Palm Beach.
 2            Q.      And how much money did Mr. Volkwein lend to
 3   Chance & Anthem?
 4            A.      Well, according to my records $500,000.
 5            Q.      All right, and how was that loan documented?
 6            A.      I don't remember.    I remember that I have a
 7   -- or had a power of attorney from Mr. Volkwein.           Those
 8   funds came from properties that he sold at some point,
 9   which my firm handled the sale transaction of.
10            Q.      And where were the funds loaned by
11   Mr. Volkwein deposited?
12            A.      I don't recall.    I imagine they ran through
13   my trust account, since we did the closing.        Well, we
14   didn't do the closing, but we represented him in the
15   closing of the sale of properties he had in West Palm
16   Beach.
17            Q.      And you represented him in the loan that he
18   made to Chance & Anthem?
19            A.      No, I don't believe so.
20            Q.      Was he represented by anyone in connection
21   with the loan he made to Chance & Anthem?
22            A.      No.
23            Q.      What were the terms of the loan he made to
24   Chance & Anthem?
25            A.      I don't remember.


                   OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                 (305) 358-8875
        Case
        Case18-16248-MAM
             18-16248-MAM Doc
                          Doc163
                              139 Filed
                                  Filed10/08/18
                                        08/24/18 Page
                                                 Page96
                                                      37of
                                                        of112
                                                           56


                                                                 Page 26
 1              Q.      Who would know?
 2              A.      I would know if I had the ability to look at
 3   the file, but -- or Fred would know.
 4              Q.      And what were Mr. Volkwein's $500,000 used
 5   for?
 6              A.      I don't recall.    At some point the history
 7   of his interest, I provided him with paperwork on that,
 8   but beyond that you'd have to ask him.
 9              Q.      What paperwork did you provide him?
10             A.       Just a disbursement sheet as to where his
11   money was used.
12             Q.       How was that disbursement sheet generated?
13             A.       By hand by me.
14             Q.       And what documents would you have reviewed
15   to generate that disbursement sheet?
16             A.       It was more or less a ledger that I kept on
17   him that I would update from time to time.
18             Q.       What documents would you use to create that
19   ledger?
20             A.       Just my bank records at the time.
21             Q.       The bank records of Chance & Anthem?
22             A.       I don't remember whether I ever utilized
23   Chance & Anthem's records to facilitate that report, no.
24             Q.       Would those have been your trust account
25   records?


                     OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                   (305) 358-8875
        Case
        Case18-16248-MAM
             18-16248-MAM Doc
                          Doc163
                              139 Filed
                                  Filed10/08/18
                                        08/24/18 Page
                                                 Page97
                                                      38of
                                                        of112
                                                           56


                                                                  Page 27
 1              A.      Some would have been, yeah.
 2              Q.      All right.   So other than your trust account
 3   records and Chance & Anthem records, if at all, what other
 4   records would you have reviewed to create that ledger?
 5              A.      I don't remember what bank account records
 6   were involved in the review, but the one-page report that
 7   I gave was accurate.
 8              Q.      Whatever happened to that ledger?
 9              A.      It was with the books and records that were
10   in my files when we vacated the office at 525 South
11   Flagler.
12            Q.        Those are the ones that you've testified
13   Mr. Gibson took possession of?
14            A.        I believe he removed them, yes.
15            Q.        Have you filed a police report for the
16   missing files?
17            A.        No, I didn't think the police report would
18   be availing, because I did give him permission to take all
19   of the dead files, and the understanding was the live
20   files would come out to the project house in Santa
21   Barbara, and the dead files, rather than discard them, he
22   would remove and keep in his garage at his house.
23            Q.        What's the current status of the project
24   house?
25            A.        The project house is owned by a company


                     OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                   (305) 358-8875
        Case
        Case18-16248-MAM
             18-16248-MAM Doc
                          Doc163
                              139 Filed
                                  Filed10/08/18
                                        08/24/18 Page
                                                 Page98
                                                      39of
                                                        of112
                                                           56


                                                                  Page 28
 1   controlled by Frank Zakitis, and it has been sitting
 2   because of permit issues, but I understand that the plans
 3   were just approved, and the permit should be issued today
 4   or later this week.
 5            Q.      What's your current involvement with the
 6   project house?
 7            A.      I don't have any official involvement with
 8   that house.     It's located next to my house, so I do keep
 9   an eye on it.
10            Q.      What's your unofficial involvement with the
11   house?
12            A.      Just keep an eye on it.
13            Q.      Do you have any interest in the house?
14            A.      No.
15            Q.      Do you have any agreement with Mr. Zakitis
16   concerning the disposition of that house?
17            A.      Nothing in writing.
18            Q.      Do you have any agreement that's not in
19   writing concerning the disposition of that house?
20            A.      Well, nothing that's enforceable since it
21   pertains to real estate, and would be barred by the
22   statute of frauds if it wasn't in writing.
23            Q.      That's not the question I'm asking.       I'm
24   asking what the agreement is.
25            A.      There is no official agreement.      I hope that


                   OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                 (305) 358-8875
        Case
        Case18-16248-MAM
             18-16248-MAM Doc
                          Doc163
                              139 Filed
                                  Filed10/08/18
                                        08/24/18 Page
                                                 Page99
                                                      40of
                                                        of112
                                                           56


                                                                Page 29
 1   Frank will make some money on the house when he sells it,
 2   and that he will do something for my creditors.
 3           Q.      Okay.   Well, considering that Mr. Furr is
 4   the trustee of those creditors, we'd like to know what the
 5   unofficial agreement is, or what understanding you might
 6   have, or what your expectation might be of what
 7   Mr. Zakitis will do once he sells the house.
 8           A.      I don't have any expectation.     There is no
 9   articulated agreement at this point.
10          Q.       Is there an unarticulated agreement?
11          A.       No.
12          Q.       Okay.   Well, you've defined it as an
13   articulated agreement.     I was simply trying to define
14   whether there was an unarticulated or unofficial
15   agreement.
16          A.       Well, I mean, you know, Frank and I have
17   been friends for 25 years.      So we talk a lot, but whether
18   you could say that there was an enforceable agreement from
19   those conversations, the answer would be no.
20          Q.       Are you Frank's lawyer?
21          A.       I have been, yeah, on different things.      He
22   has many lawyers that help him.
23          Q.       Do you represent him in connection with any
24   matters having to do with Chance & Anthem?
25          A.       Yes.


                  OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                (305) 358-8875
        Case
         Case18-16248-MAM
              18-16248-MAM Doc
                            Doc163
                                139 Filed
                                     Filed10/08/18
                                           08/24/18 Page
                                                     Page100
                                                          41 of 56
                                                                112


                                                                      Page 30
 1              Q.      What matters?
 2              A.      Well, no, I represented him in a mortgage
 3   foreclosure suit against the Mohammeds, which mortgage was
 4   once held by Chance & Anthem.
 5              Q.      Any other matters related to Chance & Anthem
 6   where you represented Mr. Zakitis?
 7              A.      Not that I recall.
 8              Q.      Are there any communications with
 9   Mr. Zakitis concerning the Mohammeds' mortgage?
10           A.         Oh, sure.    Every time something is filed, he
11   gets a copy of it.        Well, not every time.     There are a few
12   times that I forgot to send it to him but, yeah, he gets
13   all that stuff eventually.
14           Q.         Do you communicate with him by email?
15           A.         Sometimes.
16           Q.         From your, I think you said it was your MSN
17   account?
18           A.         Always, yeah.
19           Q.         Do you use any other email accounts?
20           A.         No.   Well, I do have a Gmail account, but I
21   don't use it.
22                      MR. SUAREZ:    Okay.   I'm good.
23                      MR. FURR:    Any other creditors have
24   questions?
25                      If anybody is here representing a creditor


                     OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                   (305) 358-8875
        Case
         Case18-16248-MAM
              18-16248-MAM Doc
                            Doc163
                                139 Filed
                                     Filed10/08/18
                                           08/24/18 Page
                                                     Page101
                                                          42 of 56
                                                                112


                                                                      Page 31
 1   I'd like to know who they are.         So announce their
 2   representation on the record.
 3                    MR. SWIFT:     Your Honor, Trent Swift on
 4   behalf of Richard Neff.
 5                    MR. FURR:    Do you have any questions,
 6   Mr. Swift?
 7                               EXAMINATION
 8   BY MR. SWIFT:
 9           Q.       Mr. Siskind, you said that there was no
10   official agreement, and that there is no articulated
11   agreement.    Do you have plans at some point to articulate
12   an agreement or make an official agreement with the
13   Mr. Zakitis concerning the investment property?
14           A.       Yes.
15           Q.       And what is that intention?
16           A.       Well, I've got to wait until this permit
17   issue fiasco is over before I think I should approach
18   Frank on something like that.         The property has been
19   sitting for many months, I don't know exactly how long,
20   but there is a little bit of friction due to that at this
21   point, which I hope will be resolved by the issuance of
22   the permit.
23           Q.       Is that friction between you and
24   Mr. Zakitis?
25           A.       Correct.


                  OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                (305) 358-8875
        Case
         Case18-16248-MAM
              18-16248-MAM Doc
                            Doc163
                                139 Filed
                                     Filed10/08/18
                                           08/24/18 Page
                                                     Page102
                                                          43 of 56
                                                                112


                                                                      Page 32
 1              Q.      When that friction is resolved, what are
 2   your terms that you would intend to seek from Mr. Zakitis?
 3              A.      I can't qualify what those terms would be,
 4   but obviously I'm going to be hoping for the best
 5   treatment of my creditors if we're involved in that
 6   project, as well as the Maryland project.
 7              Q.      Is Cannamed a Maryland corporation?
 8              A.      Yes, and I think it may be an LLC.
 9              Q.      And that LLC would have been organized in
10   the State of Maryland?
11           A.         Yes.
12           Q.         Does it have any involvement in the State of
13   Florida?
14           A.         No.
15           Q.         Has it ever done business in the State of
16   Florida?
17           A.         Well, it had its business offices here.
18           Q.         And where were those business office?
19           A.         At 525 South Flagler, fifth floor.
20           Q.         How long did they have those business
21   offices there?
22           A.         From their inception.
23           Q.         Which was when?
24           A.         I don't recall, you'd have to look at the
25   date of the filing of the LLC.


                     OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                   (305) 358-8875
        Case
         Case18-16248-MAM
              18-16248-MAM Doc
                            Doc163
                                139 Filed
                                     Filed10/08/18
                                           08/24/18 Page
                                                     Page103
                                                          44 of 56
                                                                112


                                                                      Page 33
 1           Q.       And the spelling of Cannamed, is that
 2   C-a-n-a-m-e-d, or two Ns?
 3           A.       Two Ns.
 4           Q.       So C-a-n-n-a-m-e-d?
 5           A.       Correct.
 6           Q.       And that's a Maryland LLC, to the best of
 7   your recollection?
 8           A.       I know it is.
 9           Q.       You know it is, okay.
10                   MR. SWIFT:     No further questions.
11                   MR. FURR:     Thank you.
12                   Anyone else have any questions?
13                   MR. ARESTY:     Max Aresty on behalf of Fred
14   Volkwein.
15                   MR. FURR:     Like your father.
16                   MR. ARESTY:     I apologize, but I'm not used
17   to these meetings --
18                   MR. FURR:     Sure.
19                   MR. ARESTY:     -- and I'm not really on top of
20   the case.    I was attending on behalf of my father.
21                              EXAMINATION
22   BY MR. ARESTY:
23           Q.      But regarding this Zakitis house, the
24   project house ---
25                   MR. FURR:     Could you move over closer to the


                  OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                (305) 358-8875
        Case
         Case18-16248-MAM
              18-16248-MAM Doc
                            Doc163
                                139 Filed
                                     Filed10/08/18
                                           08/24/18 Page
                                                     Page104
                                                          45 of 56
                                                                112


                                                                       Page 34
 1   table?
 2                      MR. ARESTY:    Yeah, yeah.
 3                      THE WITNESS:    Or you can come to the table.
 4   Right, it's your table, but I presume he can sit here.
 5                      MR. FURR:   You can sit there.
 6   BY MR. ARESTY:
 7              Q.      Regarding the Zakitis house, is there a
 8   reason why Frank Zakitis would enter into any kind of
 9   agreement with you?        Does he owe you something?
10            A.        No, he owes me nothing, but he is a
11   businessman, on one hand, and he's got a big heart on the
12   other, and when the Maryland license wasn't issued to
13   Cannamed, I asked him if he could help me with some of
14   these projects.        So he ended up purchasing the loan that
15   New Wave had on the project house, and then eventually
16   foreclosed on it.        Actually it was in foreclosure.         So he
17   bought the foreclosure suit.
18            Q.        And he completed the foreclosure?
19            A.        Correct, and then bought it in a
20   foreclosure.
21            Q.        Did he go above his judgment amount to win
22   the bid?
23            A.        I don't recall.    I think he paid $1,100,000.
24   No, it was -- no, I can tell you the answer actually I
25   have it with me.        No, he's eligible to collect


                     OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                   (305) 358-8875
        Case
         Case18-16248-MAM
              18-16248-MAM Doc
                            Doc163
                                139 Filed
                                     Filed10/08/18
                                           08/24/18 Page
                                                     Page105
                                                          46 of 56
                                                                112


                                                                      Page 35
 1   approximately a $65,000 deficiency.
 2           Q.       What was the amount of the judgment?
 3           A.       Well, you can calculate it from what I think
 4   he bought it for.      Well, rather than do that, obviously
 5   you can check in public record.         I don't know.
 6           Q.       You don't recall?
 7           A.       Not really.
 8           Q.       So if he was to strike a deal with you to
 9   help assist your creditors after you get over this sticky
10   situation, would that be purely gratuitous?
11           A.      I would have to say yes.
12           Q.      The monies that were owed to Fred Volkwein
13   that you put in your schedule, can you tell me how you
14   came to that number?
15           A.      That was a number that I calculated and
16   published to Fred, it might have been as much two years
17   ago, I'm not sure.
18           Q.      So is it consistent with the ledger that
19   you're referring to?
20           A.      Yes.
21           Q.      And do you have any copies of that ledger?
22           A.      I don't know if I still do, but I'm sure
23   Fred has them.
24           Q.      And how were they sent to Fred?
25           A.      Handed to Fred at a meeting in my office.


                  OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                (305) 358-8875
        Case
         Case18-16248-MAM
              18-16248-MAM Doc
                            Doc163
                                139 Filed
                                     Filed10/08/18
                                           08/24/18 Page
                                                     Page106
                                                          47 of 56
                                                                112


                                                                      Page 36
 1           Q.      Where they given to him in any other way?
 2           A.      Not that I recall, no.
 3           Q.      And did you keep any records, physical or --
 4   this ledger, would you have physical copies, or would you
 5   have digital copies?
 6           A.      I had a physical copy.        It was handwritten,
 7   and it was kept in a file with his name on it.
 8           Q.      Okay.    So a physical copy only?
 9           A.      I believe so, yeah.
10           Q.      And these were the records that you -- they
11   were removed from your office?
12           A.      Correct.
13           Q.      And this gentleman ---
14           A.      I believe were removed from my office.
15           Q.      And Mr. Gibson, you believe, is the one who
16   -- if they were removed, he's the one who removed them?
17           A.      Yes, I believe that because when I sent in
18   the van for them, by email, to an address that I know
19   belongs to him, I never received a response.
20           Q.      Okay.    So Mr. Gibson is unresponsive, and
21   his whereabouts are unknown at this time?
22           A.      Oh his whereabouts are perfectly known, he's
23   sitting right here.
24           Q.      Oh, okay, but he's been unresponsive?
25           A.      Correct.


                  OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                (305) 358-8875
        Case
         Case18-16248-MAM
              18-16248-MAM Doc
                            Doc163
                                139 Filed
                                     Filed10/08/18
                                           08/24/18 Page
                                                     Page107
                                                          48 of 56
                                                                112


                                                                      Page 37
 1           Q.      Okay, and you said you were making some
 2   amendments to your schedules, is that correct?
 3           A.      I'm going to, yes.
 4           Q.      And is ---
 5           A.      Well, when you say your schedules, you mean
 6   Chance & Anthem's schedules?
 7           Q.      Chance & Anthem, yes.
 8           A.      Yes.
 9           Q.      Are you going to be amending any of the
10   entries relating to Mr. Volkwein?
11           A.      I hadn't intended to, no, but I guess if
12   Fred sits with me either individually or through your
13   firm, and can show me where my numbers are wrong, I would
14   amend based on his numbers if I thought they were correct.
15                   MR. SWIFT:     Okay.    Thank you.
16                   Mr. FURR:     Thank you.
17                   Anybody else have any questions?
18                   Yes, ma'am.
19                   MS. WILLIAMS:      I'm Sophie Williams on behalf
20   of (inaudible) and Carl Stone.
21                   MR. FURR:     (Inaudible.)
22                              EXAMINATION
23   BY MS. WILLIAMS:
24           Q.      Mr. Siskind, regarding your schedules for
25   Chance & Anthem, what materials did you use to prepare


                  OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                (305) 358-8875
        Case
         Case18-16248-MAM
              18-16248-MAM Doc
                            Doc163
                                139 Filed
                                     Filed10/08/18
                                           08/24/18 Page
                                                     Page108
                                                          49 of 56
                                                                112


                                                                      Page 38
 1   them without your records?
 2           A.       I don't remember.
 3           Q.       Did you go by memory?
 4           A.       In part, yes.
 5           Q.       Did you use any bank records?
 6           A.       I don't recall what I used.
 7           Q.       Would you use any handwritten records?
 8           A.       I don't recall.      I said that three times
 9   now.
10           Q.       Okay.   I'm trying to specify, hoping maybe
11   it will trigger your memory.
12                    Okay.   So with respect to the $300,000 that
13   you mentioned for the lease to own on the property in
14   Maryland, where -- what was the origination of that
15   $300,000?
16           A.       I don't recall.
17           Q.       Would it have come from Mr. Stone?
18           A.       No.
19           Q.       Mr. Fiore?
20           A.       No.
21           Q.       Would it have come from either Diana or
22   Christopher George?
23           A.       No.   Diana George is not a creditor.           She
24   has no basis for being a creditor.
25                    Christopher George loaned $2 million to


                  OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                (305) 358-8875
        Case
         Case18-16248-MAM
              18-16248-MAM Doc
                            Doc163
                                139 Filed
                                     Filed10/08/18
                                           08/24/18 Page
                                                     Page109
                                                          50 of 56
                                                                112


                                                                      Page 39
 1   Sovereign Gaming (phonetic), which then assisted with the
 2   funding of Cannamed, but they had no direct privity with
 3   Cannamed.
 4             Q.      How much of the money was used for Cannamed
 5   funding?
 6             A.      I have no idea.
 7             Q.      And you said that was through Sovereign
 8   Gaming?
 9             A.      Right, there are two promissory notes, as
10   you well know, totalling $2 million, which
11   Christopher George (inaudible) loaning that money to
12   Sovereign Gaming.
13             Q.      I have seen purported copies of the
14   purported promissory notes.
15             A.      And you've also seen the release that
16   David Fiore signed.
17             Q.      I have seen the purported release, yes.
18             A.      And the affidavit which Carl Stone provided?
19             Q.      I am familiar with Mr. Stone's affidavit, if
20   we're talking about the same one.         I don't know if there
21   is another one I don't know about.
22             A.      So you really don't represent any valid
23   creditors in this bankruptcy, do you?
24                     MR. FURR:   Mr. Siskind ---
25   BY MS. WILLIAMS:


                    OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                  (305) 358-8875
        Case
         Case18-16248-MAM
              18-16248-MAM Doc
                            Doc163
                                139 Filed
                                     Filed10/08/18
                                           08/24/18 Page
                                                     Page110
                                                          51 of 56
                                                                112


                                                                      Page 40
 1             Q.      Did you ---
 2                     MR. FURR:   -- she gets to ask the questions.
 3   You don't.
 4                     THE WITNESS:    I just made the statement for
 5   the record then.
 6                     MS. WILLIAMS:    All right.
 7                     THE WITNESS:    But, Mr. Trustee, I will also
 8   state that I brought a listing of the valid creditors and
 9   she's not one, her clients aren't one it.
10                     MR. FURR:   All right.
11                     MS. WILLIAMS:    I don't ---
12                     THE WITNESS:    Mr. Neff is on it and
13   Mr. Volkwein is on it also.
14                     MS. WILLIAMS:    I will say for the record
15   that my clients have been noticed with regard to the
16   Chance & Anthem bankruptcy matters, and that is why I'm
17   here.   So whether or not Chance & Anthem claims them to be
18   valid creditors I think is another issue.
19                     MR. FURR:   That is another issue, and I
20   don't make that decision.
21                     MS. WILLIAMS:    All right.     I don't have
22   any ---
23                     MR. FURR:   There is a guy with a black robe
24   that does that.
25                     MS. WILLIAMS:    I don't have any other


                    OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                  (305) 358-8875
        Case
         Case18-16248-MAM
              18-16248-MAM Doc
                            Doc163
                                139 Filed
                                     Filed10/08/18
                                           08/24/18 Page
                                                     Page111
                                                          52 of 56
                                                                112


                                                                      Page 41
 1   questions.    Thank you.
 2                   THE WITNESS:     Did you say guy or gal?
 3                   MR. FURR:     Guy.   Why, who is this one?
 4                   THE WITNESS:     It's a gal.
 5                   MR. FURR:     A gal.
 6                   Anybody else have any questions?
 7                   If all the lawyers would just give their
 8   card to Mr. Suarez, if you don't mind, so we can get in
 9   touch with you, we'll be glad to do that and share any
10   information with you if you want to.
11                   All right.     This meeting is concluded.
12   Thank you very much.
13
14
15                   (Thereupon, the 341 Meeting of Creditors was
16   concluded.)
17
18
19
20
21
22
23
24
25


                  OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                (305) 358-8875
        Case
         Case18-16248-MAM
              18-16248-MAM Doc
                            Doc163
                                139 Filed
                                     Filed10/08/18
                                           08/24/18 Page
                                                     Page112
                                                          53 of 56
                                                                112


                                                                      Page 42
 1
 2                             CERTIFICATION
 3
 4   STATE OF FLORIDA          :
 5   COUNTY OF MIAMI-DADE      :
 6
 7                   I, Cheryl L. Jenkins, RPR, RMR, Shorthand
 8   Reporter and Notary Public in and for the State of Florida
 9   at Large, do hereby certify that the foregoing Section 341
10   Meeting of Creditors was transcribed by me from a digital
11   recording made on the date and at the place as stated in
12   the caption hereto on page 1; that the foregoing
13   computer-aided transcription is a true record to the best
14   of my ability of said proceedings.
15                   WITNESS my hand this 25th day of July, 2018.
16
17
18                   ______________________________
19                    CHERYL L. JENKINS, RPR, RMR
20                Court Reporter and Notary Public
              in and for the State of Florida at Large
21                     Commission #GG 138863
                         December 27, 2021
22
23
24
25


                 OUELLETTE & MAULDIN COURT REPORTERS, INC.
                               (305) 358-8875
